Exhibit 10.31


EXECUTION VERSION














LICENSE AND SUPPLY AGREEMENT


by and among


NOVARTIS, AG,


NOVARTIS CONSUMER HEALTH, INC.


and


ENDO PHARMACEUTICALS INC.


Dated as of March 4, 2008



SFNJ1\1219554

--------------------------------------------------------------------------------



SECTION 1
 
 
DEFINITIONS
1
SECTION 2
 
 
GRANT
14
2.1
 
License
14
2.2
 
Compliance With Law
14
2.3
 
Reservation of Rights; NOVARTIS Know-How
14
SECTION 3
 
 
GOVERNANCE
14
3.1
 
Committees/Management
14
3.2
 
The Joint Commercialization Committee
15
3.3
 
Responsibilities of the JCC
15
3.4
 
Alliance Manager
16
3.5
 
Resolution of Disputes
17
SECTION 4
 
 
COMMERCIALIZATION
18
4.1
 
Commercialization
18
4.2
 
Commercialization Plans
18
4.3
 
Field Force
18
4.4
 
Detailing
20
4.5
 
Training
22
4.6
 
Promotional Materials
22
4.7
 
Licensed Product Claims
23
4.8
 
Sample Accountability Policies and Procedures
23
4.9
 
A&P Expenses
23
4.10
 
Limitations to Minimum Detail and A&P Expense Requirements
24
4.11
 
Direct to Consumer Advertising
26
4.12
 
Medical Science Liaisons
26
4.13
 
Managed Markets Field Activities; Costs
26
4.14
 
Call Centers
26
4.15
 
Commercialization Report
26
4.16
 
Pricing; Booking of Sales; Distribution; Diversion
27
SECTION 5
 
 
MANUFACTURE AND SUPPLY
28
5.1
 
Engagement
28
5.2
 
Warranty
28
5.3
 
Forecasts; Maximum and Minimum Purchases
28
5.4
 
Orders
28
5.5
 
Delivery
30
5.6
 
Raw Materials 
31
5.7
 
Standard of Performance
31
5.8
 
Quality of Assurance
31
5.9
 
Pricing and Payments 
32
5.10
 
Regulatory Matters Records
33
5.11
 
Alternate Supply
34
5.12
 
Allocation of Licensed Product
34
5.13
 
Safety Stock
35
SECTION 6
 
 
REGULATORY AFFAIRS
35


i

--------------------------------------------------------------------------------



6.1
 
Regulatory Affairs
35
6.2
 
Complaints Regarding Licensed Product
35
6.3
 
Adverse Event Reporting; Cooperation
35
6.4
 
Ownership
36
6.5
 
Regulatory Notification; Notification to ENDO of FDA Meetings
36
6.6
 
Support Costs
36
SECTION 7
 
 
COMPENSATION
37
7.1
 
Up-Front Payment
37
7.2
 
Royalties 
37
7.3
 
Sales Milestone
40
SECTION 8
 
 
DEVELOPMENT OF THE LICENSED PRODUCT AND NEW INDICATIONS 
41
8.1
 
Development 
41
8.2
 
Development Plans; Clinical Studies 
41
8.3
 
Development Costs
42
SECTION 9
 
 
OTC SWITCH RIGHTS
43
9.1
 
OTC Switch of Licensed Product
43
9.2
 
Royalty
43
9.3
 
Right of First Negotiation on Certain ENDO Products 
44
SECTION 10
 
 
LINE EXTENSIONS; NON-COMPETE
44
10.1
 
 
Line Extensions
44
10.2
 
 
Non-Compete
45
SECTION 11
 
 
INTELLECTUAL PROPERTY
46
11.1
 
Corporate Names and Trademarks 
46
11.2
 
Ownership and Rights with Respect to Newly Created Technology
47
11.3
 
Third Party Infringement
47
SECTION 12
 
 
BOOKS AND RECORDS; AUDITS; TAXES; PAYMENT CURRENCY; AND OTHER TERMS
47
12.1
 
Books and Records 
47
12.2
 
Audits
47
12.3
 
Accounting Standards
49
12.4
 
Taxes
49
12.5
 
Payment Currency
49
12.6
 
Payments 
49
SECTION 13
 
 
REPRESENTATIONS AND WARRANTIES
49
13.1
 
Mutual Representations and Warranties
49
13.2
 
Representations and Warranties of ENDO
50
13.3
 
Representations and Warranties of NOVARTIS
50
13.4
 
DISCLAIMER OF WARRANTIES
51
SECTION 14
 
 
CONFIDENTIALITY 
52
14.1
 
Confidential Information
52


ii

--------------------------------------------------------------------------------



14.2
 
Injunctive Relief
52
14.3
 
Publicity
52
SECTION 15
 
 
INDEMNITY; PRODUCT LIABILITY
53
15.1
 
Indemnity
53
15.2
 
Product Liability
54
SECTION 16
 
 
FORCE MAJEURE
54
16.1
 
Force Majeure
54
SECTION 17
 
 
TERM AND TERMINATION 
55
17.1
 
Term
55
17.2
 
Automatic Termination
55
17.3
 
Termination 
55
17.4
 
Survival of Obligations 
57
17.5
 
Effect of Expiration or Termination
57
17.6
 
Remedies 
58
SECTION 18
 
 
INSURANCE
58
SECTION 19
 
 
NON-SOLICITATION OF EMPLOYEES
59
19.1
 
Non-Solicitation of Employees
59
SECTION 20
 
 
MISCELLANEOUS
59
20.1
 
Governing Law
59
20.2
 
Jurisdiction
59
20.3
 
Waiver
60
20.4
 
Notices
60
20.5
 
Entire Agreement; Confidentiality Agreement
61
20.6
 
Amendments
61
20.7
 
Headings
61
20.8
 
Severability
61
20.9
 
Assignment 
61
20.10
 
Successors and Assigns
62
2.11
 
Counterparts
62
2.12
 
Third-Party Beneficiaries 
62
2.13
 
Relationship of the Parties; Tax Treatment
62
2.14
 
Specific Performance
62
2.15
 
Further Assurances and Actions
63
2.16
 
LIMITATIONS OF DAMAGES 
63








iii

--------------------------------------------------------------------------------



SCHEDULES


Schedule 1.95 PhRMA Code
Schedule 4.2 Commercialization Plan
Schedule 4.3 (b)(ii) ENDO Topical NSAID Product
Schedule 4.4(d) Description of Target Prescribers
Schedule 4.12 NOVARTIS MSL Guidance Document
Schedule 4.15 Example of Monthly Commercialization Report
Schedule 5.2 Specifications
Schedule 5.4(a) Maximum Supply Capacity
Schedule 5.4(e) Current Inventory to Be Purchased
Schedule 5.5(a) Certificate of Analysis
Schedule 7.2(d) Third Party Expert Dispute Resolution Procedures
Schedule 13.3(e) ENDO Due Diligence Request List
Schedule 13.3(f) NOVARTIS Competing Topical NSAID Products Currently In
Development



v

--------------------------------------------------------------------------------



LICENSE AND SUPPLY AGREEMENT


THIS LICENSE AND SUPPLY AGREEMENT (this “Agreement”), dated as of March 4, 2008
(the “Execution Date”), by and among NOVARTIS, AG, a Swiss corporation having a
principal place of business in Basel, Switzerland (“NOVARTIS AG”), NOVARTIS
CONSUMER HEALTH, INC., a Delaware corporation having a principal place of
business at 200 Kimball Drive, Parsippany, New Jersey 07054 (“NOVARTIS,” and
collectively with NOVARTIS AG, the “NOVARTIS Parties”) and ENDO PHARMACEUTICALS
INC., a Delaware corporation having a principal place of business at 100 Endo
Drive, Chadds Ford, Pennsylvania 19317 (“ENDO”). Each of NOVARTIS and ENDO is
referred to herein individually as a “Party” and collectively as the “Parties.”


WHEREAS, the NOVARTIS Parties have certain rights in the Territory in and to the
Licensed Product;


WHEREAS, NOVARTIS desires to grant a license to another Person to Commercialize
the Licensed Product for use in the Territory and in the Field on the terms and
conditions set forth herein; and


WHEREAS, ENDO desires to obtain such a license on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


SECTION 1
DEFINITIONS


Capitalized terms used in this Agreement, whether used in the singular or
plural, except as otherwise expressly set forth herein, shall have the meanings
set forth below:


1.1
“A&P Expenses” shall mean, to the extent incurred, recorded and executed in
connection with the Accounting Standards, Out-of-Pocket Costs for the following
items, to the extent incurred in connection with advertising and promotion of
the Licensed Product in accordance with this Agreement:



(a)
professional advertising (including agency fees);

(b)
consumer advertising (including agency fees);

(c)
Detail aids, leave-behinds and similar materials;

(d)
materials and programs for training of the Sales Force, including Launch
meetings and annual sales meetings, Promotional Materials, telemarketing,
symposia, conventions, Managed Markets initiatives, market research (not to
exceed ten percent


1

--------------------------------------------------------------------------------



(10%) of total A&P Expenses in respect to any Agreement Year), speaker and
activity programs including medical meetings, exhibits, and direct mail,
internet and other non-personal promotion; and
(e)
samples and sample alternatives of the Licensed Product and costs relating to
storage and distribution of samples to Sales Representatives.

Notwithstanding the foregoing, in no event will any of the following constitute
A&P Expenses: Field Force Expenses; Managed Markets, MSL or other personnel
costs; costs of clinical studies; or distribution costs.


1.2
“Accounting Standards” with respect to a Person shall mean that such Person
shall maintain records and books of accounts in accordance with U.S. Generally
Accepted Accounting Principles; provided, that with respect to NOVARTIS AG or
any non-U.S. Affiliate of NOVARTIS, Accounting Standards shall mean that it
shall maintain records and books of accounts in accordance with IFRS
(International Financial Reporting Standards).

1.3
“Act” shall mean the U.S. Food, Drug and Cosmetic Act, as amended from time to
time (21 U.S.C. § 301 et seq.), together with any rules and regulations
promulgated thereunder.

1.4
“Actual Royalties” shall have the meaning set forth in Section 7.2(c).

1.5
“Adverse Event” shall mean any untoward medical occurrence in a patient,
consumer or clinical investigation subject associated with the use of the
Licensed Product that does not necessarily have a causal relationship with this
treatment. An Adverse Event can therefore be any unfavorable and unintended sign
(including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of Licensed Product, whether or not related to Licensed
Product. In addition, all cases of apparent drug-drug interaction, pregnancy
(with or without outcome), exposure during breastfeeding, paternal exposure,
lack of efficacy, overdose, drug abuse and misuse, drug maladministration or
accidental exposure and dispensing errors are collected and databased even if no
Adverse Event has been reported.

1.6
“Affiliate” shall mean any Person who directly or indirectly controls or is
controlled by or is under common control with a Party. For purposes of this
definition, “control” or “controlled” shall mean ownership directly or through
one or more Affiliates, of more than fifty percent (50%) of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
more than fifty percent (50%) of the equity interests in the case of any other
type of legal entity, status as a general partner in any partnership, or any
other arrangement whereby a Party controls or has the right to control the Board
of Directors or equivalent governing body of a corporation or other entity, or
the ability to cause the direction of the management or policies of a
corporation or other entity.

1.7
“Agreement” shall have the meaning set forth in the introductory paragraph.


2

--------------------------------------------------------------------------------



1.8
“Agreement Quarter” shall mean, with respect to the first Agreement Quarter, the
period beginning on the Effective Date and ending on the last day of the first
full calendar quarter following the Effective Date, and each calendar quarter
thereafter. For the purpose of clarity, the term “calendar quarter” refers to
each three-month quarter in a calendar year (i.e., January through March, April
through June, July through September and October through December).

1.9
“Agreement Semester” shall mean each six (6) month period in an Agreement Year,
with the first Agreement Semester consisting of the first two (2) Agreement
Quarters of the Agreement Year and the second Agreement Semester consisting of
the third (3rd) and fourth (4th) Agreement Quarters of the Agreement Year.
Notwithstanding the foregoing, the first Agreement Semester shall commence on
the Effective Date and end on December 31, 2008.

1.10
“Agreement Year” shall mean, with respect to the first Agreement Year, the
period beginning on the Effective Date and ending on June 30, 2009, and with
respect to each Agreement Year thereafter, the 12-month period ending on each
anniversary of June 30, 2009 during the Term of this Agreement.

1.11
“Alliance Manager” shall have the meaning set forth in Section 3.4.

1.12
“Approval” shall mean any approval, registration, license or authorization from
any Governmental Authority in any jurisdiction required for the manufacture,
development, marketing, promotion, sale, storage or transport of a product in
such jurisdiction.

1.13
“Approval Application” shall mean the submission to the relevant Governmental
Authority of an appropriate application seeking any Approval.

1.14
“Audit Rights Holder” shall have the meaning set forth in Section 12.2(a).

1.15
“Audit Team” shall have the meaning set forth in Section 12.2(b).

1.16
“Auditee” shall have the meaning set forth in Section 12.2(a).

1.17
“Binding Forecast” shall have the meaning set forth in Section 5.3.

1.18
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are authorized or required by Law to
remain closed.

1.19
“BTC Product” shall mean an OTC Product that has been approved by the FDA for
sale to consumers without a prescription subject to the requirement that such
product be placed “behind-the-counter” in the pharmacy and dispensed by a
pharmacy employee.

1.20
“Commercialization Expenses” shall mean all direct and indirect expenses
incurred or to be incurred in connection with Commercializing the Licensed
Product in the Territory, including A&P Expenses, Field Force Expenses, MSL
expenses, costs associated with Managed Markets activities, market research
costs, distribution costs and submission fees


3

--------------------------------------------------------------------------------



payable to DDMAC for review of Promotional Materials, to the extent such fees
are now or hereafter payable pursuant to the Act or other applicable Laws.
1.21
“Commercialization Plan” shall mean each Commercialization plan for
Commercialization of the Licensed Product, as described in Section 4.2, prepared
by ENDO and reviewed by the JCC.

1.22
“Commercialization Report” shall have the meaning set forth in Section 4.15.

1.23
“Commercialize” shall mean to market, promote, distribute, offer to sell, sell
and/or have sold a product and/or conduct other commercialization activities,
and “Commercialization” means commercialization activities relating to a
product, including activities relating to marketing, promoting, distributing,
offering for sale, and/or selling of such product or having such product sold to
trade, institutional, prescriber, payer, pharmacist and patient customers or
otherwise.

1.24
“Committee” shall mean any of the JCC (or any other committee or sub-committee
contemplated hereby or established in accordance with this Agreement).

1.25
“Competing Topical NSAID” shall have the meaning set forth in Section 10.2.

1.26
“Confidential Information” shall mean all information or materials possessed or
developed by either Party or their respective Affiliates, whether before or
after the Execution Date, related to such Party’s or its Affiliates’ business,
including the manufacture, Development and/or Commercialization of any
pharmaceutical products hereunder, including any information or materials on
substances, formulations, techniques, technology, equipment, data, reports,
Know-How, sources for and methods of supply, patent position and business plans;
provided, however, that Confidential Information shall not include information
or material that (i) is already in the receiving Party’s or its Affiliate’s
lawful possession at the time of disclosure by the disclosing Party, as
established by relevant documentary evidence; (ii) is already in the public
domain as of the Execution Date by reason of prior publication or otherwise;
(iii) is received by a receiving Party or an Affiliate thereof on an
unrestricted basis from a Third Party other than the disclosing Party, where
such Third Party is authorized to disclose such information; (iv) becomes part
of the public domain after the Execution Date through no act, omission or fault
of the receiving Party; or (v) is similar in nature to the purported
confidential information but which the receiving Party can demonstrate has been
independently created, as established by relevant documentary evidence.

1.27
“Contract Sales Organization” or “CSO” shall mean a Third Party primarily
engaged in providing sales representatives to promote and Detail pharmaceutical
products.

1.28
“Control” or “Controlled” shall mean with respect to any intellectual property
right of a Person, that the Person owns or has a license to such intellectual
property right and has the ability to grant access, a license, or a sublicense
to such intellectual property right as provided for in this Agreement without
violating an agreement with, or infringing any rights of, a Third Party.


4

--------------------------------------------------------------------------------



1.29
“Corporate Names” shall have the meaning set forth in Section 11.1(a).

1.30
“Damages” shall have the meaning set forth in Section 15.1(a).

1.31
“DDMAC” shall mean the United States Office of Medical Policy, Division of Drug
Marketing, Advertising and Communications.

1.32
“Delivery Location” shall have the meaning set forth in Section 5.5(c).

1.33
“Detail” or “Detailing” shall have the meaning set forth in Section 4.4(a).

1.34
“Develop” or “Development” shall mean development activities with respect to a
pharmaceutical product, including pre-clinical research and development,
clinical development (including Phase IV Clinical Studies), regulatory
development, product approval and registration.

1.35
“Development Costs” shall mean direct and indirect costs and expenses incurred
in connection with the Development of a pharmaceutical product, including the
costs of clinical studies, the preparation, collation and/or validation of data
from such clinical studies, preparation of medical writing and publishing and
the preparation and filing of Approval Applications (including FDA user fees)
and all other costs incurred in seeking Approvals with respect to the product.
Without limitation of the foregoing, Development Costs shall include:

(a)
all Out-of-Pocket Costs incurred with respect to any of the foregoing;

(b)
the direct and indirect costs of internal scientific, medical or technical
regulatory personnel (including personnel expense, travel expenses and
infrastructure costs) engaged in Development activities with respect to the
product, which costs shall be determined based on the FTE Rate;

(c)
the costs of clinical supply, including: (i) costs of clinical supplies; (ii)
expenses incurred to purchase and/or package comparator drugs; and (iii) costs
and expenses of the disposal of clinical samples; and

(d)
the costs of identification, synthesis, qualification and/or validation of the
drug substance.

1.36
“Development Plan” shall mean each Development plan for Development of the
Licensed Product, as described in Section 8.2, prepared by NOVARTIS or ENDO, as
the case may be, and reviewed (and approved, in the case of a Development Plan
submitted by ENDO) by the JCC.

1.37
“Disputed Product” shall have the meaning set forth in Section 5.8(c).

1.38
“DTC” shall have the meaning set forth in Section 4.11.


5

--------------------------------------------------------------------------------



1.39
“Effective Date” shall mean the Execution Date.

1.40
“ENDO” shall have the meaning set forth in the introductory paragraph.

1.41
“ENDO Competing Product” shall have the meaning set forth in Section 10.2(b).

1.42
Reserved.

1.43
“Execution Date” shall have the meaning set forth in the introductory paragraph.

1.44
“Failure of Supply” shall have the meaning set forth in Section 7.2(d)(i).

1.45
“FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.

1.46
“Field” shall mean use in the treatment of pain associated with osteoarthritis
in joints amenable to topical treatment, subject to Section 8.1(b).

1.47
“Field Force” shall mean ENDO’s field force(s) of Sales Representatives, which
may include both internal and contract sales force(s).

1.48
“Field Force Expenses” shall mean costs and expenses incurred by ENDO and its
Sales Representatives in connection with providing Details hereunder.

1.49
“Firm Order” shall have the meaning set forth in Section 5.4(c).

1.50
“Force Majeure” shall have the meaning set forth in Section 16.

1.51
“FTE Rate” shall mean a rate of $250,000 per annum for the time of a full-time
equivalent person year.

1.52
“Generic Diclofenac Product” shall mean any diclofenac topical 1% Rx Product
approved by the FDA for sale as an AB-rated generic version of the Licensed
Product or any other designation adopted by the FDA that allows such product to
be fully substitutable for the Licensed Product at the pharmacy level without
additional approval of the prescriber.



1.53
“Good Manufacturing Practices” or “GMP” or “GMP Requirements” shall mean current
Good Manufacturing Practices as such term is defined from time to time by the
FDA or other relevant Governmental Authority having jurisdiction over the
manufacture or sale of the Licensed Product pursuant to its regulations,
guidelines or otherwise.

1.54
“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member, which has competent and binding authority to
decide, mandate, regulate, enforce, or otherwise control the activities of the
Parties or their Affiliates contemplated by this Agreement.


6

--------------------------------------------------------------------------------



1.55
“Guaranteed Minimum Royalties” shall have the meaning set forth in Section
7.2(b).

1.56
“HIPAA” shall mean the Health Insurance Portability and Accountability Act.

1.57
“Indemnified Party” shall have the meaning set forth in Section 15.1(a).

1.58
“Indemnifying Party” shall have the meaning set forth in Section 15.1(a).

1.59
“Initial Term” shall have the meaning set forth in Section 17.1(a).

1.60
“Invent” shall mean inventorship, as determined by U.S. patent statutes,
regulations, and supporting case law.

1.61
“Joint Commercialization Committee” or “JCC” shall mean the Joint
Commercialization Committee, as described in Section 3.

1.62
“Know-How” shall mean unpatented and proprietary technical information,
know-how, data, knowledge, techniques, discoveries, inventions, specifications,
designs, clinical design and measurement, test results, regulatory filings and
approvals, trade secrets and other information (whether or not patentable). As
used in this definition, “unpatented” shall mean that the subject matter of such
Know-How is not claimed in a Patent. As used in this definition, “Patent” shall
not include pending, non-published patent applications.

1.63
“Launch” shall mean, with respect to a pharmaceutical product, the launch of
such product for commercial sale in the Territory, with the date of Launch being
the first date of commercial sale of such product in the Territory.

1.64
“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority,
including the PhRMA Code and the rules, regulations, guidelines and other
requirements of DDMAC.

1.65
“Licensed Product” shall mean Voltaren® Gel (diclofenac sodium topical gel 1%)
as approved by the FDA under the Licensed Product NDA for sale as an Rx Product
in the Field in the Territory.

1.66
“Licensed Product NDA” shall mean the NOVARTIS Voltaren® Gel NDA #22-122 as
approved by the FDA on October 17, 2007, and any subsequent supplements or
amendments related to the maintenance thereof.

1.67
“Licensed Product Warranties” shall have the meaning set forth in
Section 5.8(a).

1.68
“Line Extension” shall have the meaning set forth in Section 10.1(a)(i).

1.69
“Managed Markets” shall mean the segments of the U.S. Healthcare system for the
Licensed Product composed of managed market entities and institutional customers
(e.g., pharmacy benefit managers, health plans, wholesale distributors, retail
chains, long term care pharmacy providers, employers, the United States
Government, and state and local governments).


7

--------------------------------------------------------------------------------



1.70
“Managed Markets Information Service” shall mean MediMedia (or if MediMedia is
no longer providing such reports, a similar Third Party information service
mutually acceptable to the Parties); provided that, in the event that data
reported by such service are the basis for triggering any reduction or
adjustment in minimum A&P Expenses, minimum Details and/or Guaranteed Minimum
Royalties hereunder or for triggering the right of ENDO to terminate this
Agreement in accordance with Section 17.3(d), then NOVARTIS shall have the right
to request that such data be confirmed by IMS Plan Track or Fingerpoint
Formulary (or if either of such entities is no longer providing such reports, a
similar Third Party information service mutually acceptable to the Parties). In
the event that the two information services do not agree as to whether there has
been a decrease of twenty five percent (25%) or more in “covered lives,” a Third
Party mutually designated by the Parties shall verify with the Managed Markets
as to whether the Licensed Product is reimbursed. For the avoidance of doubt, if
any such service is no longer providing the referenced reports such that a
successor service is used, the number of “covered lives” in both periods being
compared shall be those reported by the successor service.

1.71
“Material Adverse Effect” shall have the meaning set forth in Section 13.3(a).

1.72
“Minimum Details Shortfall Fee” shall mean the amounts payable by ENDO to
NOVARTIS pursuant to Section 4.4(c) in respect of ENDO’s failure to deliver the
minimum Details required.

1.73
“MSL” shall mean Medical Science Liaison.

1.74
“NDA” shall mean a New Drug Application, as described in the FDA regulations, 21
CFR § 314.50, including all amendments and supplements to the application.

1.75
“Net Sales” with respect to a product shall mean the gross amount invoiced by or
on behalf of a Party or its Affiliates, licensees or sublicensees for such
product sold to Third Parties other than licensees or sublicensees in bona fide,
arm’s-length transactions, less the following deductions, determined in
accordance with such Party’s standard accounting methods as generally and
consistently applied by such Party, to the extent included in the gross invoiced
sales price of the product or otherwise directly paid or incurred by such Party,
its Affiliates, licensees or sublicensees acting on its behalf with respect to
the sale of such product:

(i)
normal and customary trade and quantity discounts actually allowed and properly
taken directly with respect to sales of the product;

(ii)
amounts repaid or credited by reasons of defects, recalls, returns, rebates and
allowances of goods or because of retroactive price reductions specifically
identifiable to the product;

(iii)
chargebacks, rebates (or the equivalent thereof) and other amounts paid on sale
or dispensing of the product;


8

--------------------------------------------------------------------------------



(iv)
rebates (or the equivalent thereof) and administrative fees paid to medical
healthcare organizations, to group purchasing organizations or to trade
customers in line with approved contract terms or other normal and customary
understandings and arrangements;

(v)
amounts payable resulting from governmental (or agency thereof) mandated rebate
programs or chargeback programs;

(vi)
tariffs, duties, excise, sales, value-added and other taxes (other than taxes
based on income) and charges of Governmental Authorities;

(vii)
cash discounts for timely payment;

(viii)
rebates paid to wholesalers for inventory management programs;

(ix)
amounts repaid or credited or provisions made for uncollectible amounts on
previously sold products; and

(x)
required distribution commissions/fees (such as fees related to services
provided pursuant to distribution service agreements with major wholesalers)
payable to any Third Party providing distribution services to such Party so long
as such commissions/fees are consistent with the distribution commissions/fees
payable in respect to other branded Rx Products commercialized by ENDO;

all as determined in accordance with such Party’s usual and customary accounting
methods, which shall be in accordance with the Accounting Standards. Sales from
a Party to its Affiliates, licensees or sublicensees shall be disregarded for
purposes of calculating Net Sales. Any of the items set forth above that would
otherwise be deducted from the invoice price in the calculation of Net Sales but
which are charged to Third Parties shall not be deducted from the invoice price
in the calculation of Net Sales.


Further:


(a)
In the case of any sale or other disposal of a product between or among a Party
and its Affiliates, licensees and sublicensees, for resale, Net Sales shall be
calculated as above only on the value charged or invoiced on the first
arm’s-length sale thereafter to a Third Party;



(b)
In the case of any sale which is not invoiced or is delivered before invoice,
Net Sales shall be calculated at the time of shipment or when the product is
paid for, if paid for before shipment or invoice; and



(c)
In the case of any sale or other disposal for value, such as barter or
counter-trade, of any product, or part thereof, other than in an arm’s-length
transaction exclusively for money and excluding any patient assistance programs,
Net Sales shall be


9

--------------------------------------------------------------------------------



calculated as above on the value of the non-cash consideration received or the
fair market price (if higher) of the product in the country of sale or disposal.


1.76
“Non-Primary Detail” shall mean a Detail during which the Licensed Product is
the second (2nd) most prominent item presented in the call and comprises, on
average, approximately thirty percent (30%) of the time and cost of the call.

1.77
“Notice of Rejection” shall have the meaning set forth in Section 5.8(b).

1.78
“NOVARTIS” shall have the meaning set forth in the introductory paragraph.

1.79
“NOVARTIS AG Know-How” shall mean all Know-How Controlled by NOVARTIS AG or its
Affiliates that relates to the Licensed Product or the manufacture, use,
Development or Commercialization thereof.

1.80
“NOVARTIS AG Patents” shall mean all Patents Controlled by NOVARTIS AG or its
Affiliates which include at least one claim which would be infringed (or, in the
case of a patent application, if issued, would be infringed) by the manufacture,
use, Development or Commercialization of the Licensed Product.

1.81
“NOVARTIS AG Technology” shall mean NOVARTIS AG Patents and NOVARTIS AG
Know-How, except for the NOVARTIS Technology.

1.82
“NOVARTIS Technology” shall mean the Licensed Product NDA and all clinical
studies conducted by NOVARTIS in support of the Licensed Product NDA.

1.83
“NOVARTIS Warehouse” shall have the meaning set forth in Section 5.5(b).

1.84
“NSAID” shall mean a non-steroidal anti-inflammatory drug.

1.85
1.85    “OTC Equivalent Product” shall mean any diclofenac topical dispersible
product approved by the FDA for sale in the Territory as an OTC Product, whether
or not the Launch of such product results in the declassification of the
Licensed Product as an Rx Product.

1.86
“OTC Product” shall mean a pharmaceutical product for use in humans that has
been approved by the FDA for sale to customers and/or patients in the Territory
without a prescription. For the avoidance of doubt, a BTC Product shall
constitute an OTC Product.

1.87
“OTC Switch” shall have the meaning set forth in Section 9.1.

1.88
“Out-of-Pocket Costs” shall mean direct expenses paid or payable to Third
Parties and specifically identifiable as relating to and incurred to
manufacture, Develop or Commercialize the Licensed Product.

1.89
“Party” shall have the meaning set forth in the introductory paragraph.


10

--------------------------------------------------------------------------------



1.90
“Patents” shall mean (a) patents and patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention); (c)
all patents and patent applications based on, corresponding to, or claiming the
priority date(s) of any of the foregoing; (d) any reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any of the foregoing; and (e) term extensions, supplementary
protection certificates and the like.

1.91
“PDMA” shall mean the Prescription Drug Marketing Act of 1987, as amended, and
the regulations promulgated thereunder.

1.92
“Person” shall mean and include an individual, partnership, joint venture,
limited liability company, a corporation, a firm, a trust, an unincorporated
organization and a government or other department or agency thereof.

1.93
“Pharmacovigilance Agreement” shall mean the Pharmacovigilance Agreement to be
entered into between the Parties within sixty (60) days of the execution and
delivery of this Agreement.

1.94
“Phase IV Clinical Study” shall mean any post-marketing Approval clinical study,
whether initiated by a Party or at the request of an applicable Governmental
Authority, to delineate additional information about a drug’s risks, benefits,
and optimal use, including safety surveillance studies, pharmacoeconomic
studies, pharmacoepidemiology studies, studies relating to different dosing or
schedules of administration, studies of the use of the drug in other patient
populations or other stages of the disease, or studies of the use of the drug
over a longer period of time.

1.95
“PhRMA Code” shall mean the PhRMA Code on Interacting with Healthcare
Professionals, as in effect from time to time. The current PhRMA Code is
attached hereto as Schedule 1.95.

1.96
“PPI Adjusted Purchase Price” shall have the meaning set forth in Section
5.9(b)(i).

1.97
“Primary Detail” shall mean a Detail during which the Licensed Product is the
most prominent item presented in the call and comprises, on the average,
approximately seventy percent (70%) of the time and cost of the call.

1.98
“Producer Price Index Figure” means the producer price index industry data
figure for pharmaceutical preparations (PCU 2834) as published by the Bureau of
Labor Statistics of the United States Department of Labor (Internet website
address: http://www.bls.gov/data/home.htm).

1.99
“Product Brand Equity” shall mean Voltaren® brand essence, brand personality and
brand look and feel used in advertising and promotion for the Licensed Product
as provided by NOVARTIS to ENDO on March 4, 2008 and as updated by NOVARTIS from
time to time.


11

--------------------------------------------------------------------------------



Anything in this Agreement to the contrary notwithstanding, ENDO shall make
changes in the manner it performs its obligations hereunder that are affected by
updates in the Product Brand Equity as soon as commercially reasonable.
1.100
“Product Liability Claims” shall have the meaning set forth in Section 15.2.

1.101
“Product Trademark” shall mean the Voltaren® trademark, U.S. Registration No.
960282, the Man and Path design trademark, U.S. Trademark Application No.
77/258978, the JOY OF MOVEMENT TM, U.S. Trademark Application No. 77/053235, and
any accompanying logos, trade dress and/or indicia of origin, including
applicable branding, color, palette, typeface, tagline and icon.

1.102
“Professionals” shall mean physicians and other health care practitioners who
are permitted under the Laws of the United States to prescribe the Licensed
Product.

1.103
“Promotional Materials” shall have the meaning set forth in Section 4.6.

1.104
“Recall Expenses” shall have the meaning set forth in Section 5.10(c)(ii).

1.105
“Regulatory Exclusivity Period” shall mean the period of any regulatory
exclusivity granted by the FDA with respect to the Licensed Product.

1.106
“Rejected Products” shall have the meaning set forth in Section 5.8(b).

1.107
“Renewal Term” shall have the meaning set forth in Section 17.1(a).

1.108
“Representatives” shall mean, with respect to a Person, the employees,
consultants, officers, directors, representatives and permitted sublicensees and
subcontractors of such Person, including, in the case of ENDO, all CSOs, MSLs
and field-based Managed Market personnel.

1.109
“Required Phase IV Clinical Studies” shall mean Phase IV Clinical Studies
required by the FDA to be conducted as a condition to its Approval of the
Licensed Product NDA.

1.110
“Rolling Forecast” shall have the meaning set forth in Section 5.3.

1.111
“Rx Product” shall mean a pharmaceutical product for use in humans that has been
approved by the FDA for sale to customers and/or patients in the Territory with
a prescription written by a Professional.

1.112
“Sales Force” shall mean the Sales Representatives utilized by ENDO (including
Sales Representatives of a Contract Sales Organization) to Detail the Licensed
Product in accordance with this Agreement.

1.113
“Sales Representative” shall mean an individual, whether employed or engaged by
ENDO, its Affiliates or Representatives, including a CSO, who engages in
Detailing and other promotional efforts with respect to the Licensed Product and
who has been appropriately trained and equipped, in accordance with the terms of
Sections 4.3 and 4.5, to make sales


12

--------------------------------------------------------------------------------



calls concerning the Licensed Product and its approved indications in accordance
with this Agreement.
1.114
“Senior Officers” shall mean the respective Chief Executive or Operating
Officers (or any designee thereof) of Novartis Over-the-Counter business unit
and ENDO.

1.115
“Specifications” shall mean the requirements and standards, including packaging
requirements, for Licensed Product as set forth on Schedule 5.2, as amended or
supplemented from time to time by Law.

1.116
“Target Prescriber” shall mean, with respect to the Licensed Product, one of the
specifically identified Professionals within a Sales Representative’s territory
to be called upon by the Sales Representative based on ENDO’s proprietary
analysis of physician opportunities as set forth in ENDO’s call plan, as
described on Schedule 4.4(d).

1.117
“Technology” shall mean Patents and Know-How.

1.118
“Term of this Agreement” shall have the meaning set forth in Section 17.1(b).

1.119
“Territory” shall mean the United States.

1.120
“Third Party” shall mean any Person other than a Party or any Affiliate of a
Party.

1.121
“Third Party Dispute Resolution Procedures” shall mean the procedures described
in Schedule 7.2(d).

1.122
“United States” or “U.S.” shall mean the United States of America, its
territories and possessions, including the Commonwealth of Puerto Rico.

1.123
“Upfront Payment” shall have the meaning set forth in Section 7.1.

1.124
Interpretation.

(a)
When used in this Agreement the words “include”, “includes” and “including”
shall be deemed to be followed by the words “without limitation.”

(b)
Any terms defined in the singular shall have a comparable meaning when used in
the plural, and vice-versa.

(c)
All references to recitals, Articles, Sections, Exhibits, Schedules and
Appendices shall be deemed references to recitals, Articles, Sections, Exhibits,
Schedules and Appendices to this Agreement.

(d)
This Agreement shall be deemed drafted jointly by all the parties hereto and
shall not be specifically construed against a Party hereto based on any claim
that such Party or its counsel drafted this Agreement.


13

--------------------------------------------------------------------------------



SECTION 2
GRANT
2.1
License. Subject to the terms and conditions of this Agreement, the NOVARTIS
Parties hereby grant to ENDO the exclusive right and license to Develop (solely
to the extent expressly permitted in Section 8) and Commercialize the Licensed
Product as an Rx Product under the NOVARTIS AG Technology and the NOVARTIS
Technology and the Product Trademark in the Field in the Territory in accordance
with this Agreement. Except as expressly provided in this Agreement (such as
ENDO’s right to engage a CSO), the rights and licenses granted to ENDO under
this Agreement shall not be sublicensed, assigned or transferred. Nothing in
this Agreement shall prevent ENDO from performing any of its obligations through
subcontractors, except that ENDO may not subcontract its control over marketing
of the Licensed Product. ENDO shall remain responsible for performance of any
obligations that it subcontracts.

2.2
Compliance With Law. Each of NOVARTIS and ENDO shall, and shall cause their
Affiliates and respective Representatives to, perform their obligations under
this Agreement in accordance with applicable Law. No Party or any of its
Affiliates shall, or shall be required to, undertake any activity under or in
connection with this Agreement which violates, or which it believes, in good
faith, may violate, any applicable Law.

2.3
Reservation of Rights; NOVARTIS Know-How.

(a)
ENDO acknowledges that, notwithstanding any other provision of this Agreement,
all rights of NOVARTIS and its Affiliates not specifically granted herein to
ENDO are expressly reserved to NOVARTIS or its Affiliates, as applicable.
Without limiting the foregoing, in no event is ENDO granted any rights or
licenses to or with respect to any generic pharmaceutical product, any OTC
Product (subject to Section 9.2) or any other diclofenac topical gel (subject to
Section 10.1 with respect to Line Extensions).

(b)
ENDO acknowledges and agrees that, notwithstanding the license grant in Section
2.1, neither NOVARTIS nor any Affiliate thereof shall be under any obligation to
disclose to ENDO any NOVARTIS Know-How, including the Licensed Product NDA or
any data therein, all of which shall constitute NOVARTIS Confidential
Information.



SECTION 3
GOVERNANCE
3.1
Committees/Management. The Parties agree to establish, for the purposes
specified herein, a Joint Commercialization Committee and such other Committees
as the Parties may from time to time determine to be necessary or desirable. The
Parties acknowledge and agree that, notwithstanding any other provision hereof,
none of the Committees formed or to be formed under this Agreement shall have
the power to amend, modify, waive compliance with or otherwise alter any of the
terms or conditions of this Agreement.


14

--------------------------------------------------------------------------------



3.2
The Joint Commercialization Committee.



(a)
The Joint Commercialization Committee shall be established by the Parties and
shall be composed of six (6) members. Promptly, but in no event more than thirty
(30) days, after the Execution Date, NOVARTIS shall appoint three (3)
representatives and ENDO shall appoint three (3) representatives to the JCC. A
Party may change any of its representatives at any time by giving written notice
to the other Party. One representative from each Party shall serve as the
co-chair of the JCC. The JCC co-chairs shall approve the agenda set for each
meeting by the Alliance Managers. In addition, the co-chairs shall appoint a
person who shall be responsible for recording, preparing and, within a
reasonable time, issuing minutes of each JCC meeting, which meeting minutes
shall be submitted for approval by the co-chairs of the JCC.

(b)
The JCC shall meet once each Agreement Quarter, unless otherwise mutually agreed
in writing by the Parties. If possible, the meetings shall be held in person or
where appropriate, by video or telephone conference. Unless otherwise agreed,
face-to-face meetings of the JCC shall be hosted by the Parties on an
alternating basis. The Parties shall determine the form of the meeting. All
decisions of the JCC shall be made unanimously, with each Party collectively
having one (1) vote to be made by their respective appointees regardless of the
number of representatives present or voting; provided, that no such vote shall
be valid unless each Party is represented by at least one member either by proxy
or actual presence at the meeting at which the vote is taken. Voting by proxy is
permissible. Subject to appropriate confidentiality undertakings where
applicable and approval of the other Party, additional participants may be
invited by any member of the JCC to attend meetings where appropriate (e.g.,
representatives of a CSO or other outside consultants). Such additional
participants shall not be deemed, or have any rights or responsibilities of, a
member of the JCC.

(c)
Where the JCC is unable to reach unanimity regarding any matter, such dispute
shall be resolved in accordance with the provisions of Section 3.5.

3.3
Responsibilities of the JCC. Except as otherwise set forth herein, the JCC shall
supervise all Commercialization and Development activities of the Parties with
respect to the Licensed Product under this Agreement. The responsibilities of
the JCC shall be exercised subject to the other terms of this Agreement and
shall include the following:

(a)
reviewing the annual Commercialization Plan submitted to the JCC by ENDO prior
to the beginning of each Agreement Year and updates thereof;

(b)
reviewing any Development Plan submitted to the JCC and, in the case of any
Development Plan submitted by ENDO, approving such Development Plan;

(c)
monitoring compliance with the Commercialization Plan and, in connection
therewith, approving any material change in a Commercialization Plan;


15

--------------------------------------------------------------------------------



(d)
monitoring compliance with any Development Plan, including reviewing any
material change in such Development Plan, and, in the case of any Development
Plan submitted by ENDO, approving any such material change;

(e)
monitoring overall performance of the Commercialization activities contemplated
by this Agreement;

(f)
approval of all creative concepts and oversight of the development of core
advertising strategies and Promotional Materials, subject to legal, medical and
regulatory review in accordance with Section 4.6;

(g)
monitoring and ensuring the continuity of quality, function and effectiveness of
the Sales Force and compliance with Detailing obligations hereunder;

(h)
reviewing ENDO’s reports of activities under this Agreement and suggesting any
changes to reporting procedures;

(i)
reviewing Target Prescribers in accordance with Section 4.4(d);

(j)
conducting sales and operations planning review, during which supply and demand
for the Licensed Product and ENDO demand forecasts will be discussed;

(k)
review and approval of any use or presentation of the Product Trademark and
Product Brand Equity;

(l)
reviewing quarterly Managed Markets Information Service reports identifying the
number of “covered lives”;

(m)
review and approval of scientific articles, reference publications and
healthcare economic information if intended for distribution by ENDO from time
to time in connection with the Licensed Product; and

(n)
establishing such new Committees as it deems necessary.

3.4
Alliance Manager. Each of NOVARTIS and ENDO shall appoint a senior
representative who possesses a general understanding of clinical, regulatory,
sales and marketing issues to act as its Alliance Manager (“Alliance Manager”).
Each Alliance Manager shall be charged with creating and maintaining a
collaborative work environment within the Committee. Each Alliance Manager will
also be responsible for:

(a)
coordinating the various functional representatives of NOVARTIS or ENDO, as
appropriate, in an effort to ensure consistency and efficiency;

(b)
providing single-point communication for seeking consensus both internally
within the respective Party’s organization and together regarding key strategy
and other material issues;


16

--------------------------------------------------------------------------------



(c)
assisting in the integration of teams across functional areas;

(d)
planning and coordinating internal and external communications; and

(e)
planning agenda for and scheduling JCC meetings, provided, that the agenda shall
include any matter reasonably requested by either Party.

In furtherance of the foregoing, each Alliance Manager shall be required to
dedicate such time as may be reasonably necessary to fulfill his or her
obligations under this Agreement. The Alliance Manager may, but is not required
to be, a member of the JCC.


3.5
Resolution of Disputes. In the event that the JCC is, after a period of twenty
(20) days, unable to make a decision due to a lack of required unanimity of the
Parties, either Party may submit the matter being considered to the Senior
Officers for a joint decision. In such event, the Party submitting the matter to
the Senior Officers shall formally request the dispute be resolved by the Senior
Officers, specifying the nature of the dispute with sufficient specificity to
permit adequate consideration by such Senior Officers. The Senior Officers shall
diligently and in good faith, attempt to resolve the referred dispute
expeditiously and, in any event, within twenty (20) days of receiving such
written notification. In the event the Senior Officers are unable to reach a
resolution of any referred dispute within such time period, the Senior Officer
of NOVARTIS shall make the final decision (which shall constitute JCC approval)
in respect of such dispute to the extent such dispute relates to (i) use or
presentation of the Product Trademark or Product Brand Equity; (ii) creative
concept decisions, which shall be informed by market research-based rationale
and subject to Section 4.6, (iii) Development (subject to Section 8), (iv)
manufacturing and supply of the Licensed Product, (v) legal issues relating to
the Licensed Product, but not to interpretation or enforcement of this
Agreement, or medical or regulatory issues relating to the Licensed Product or
(vi) Development and Commercialization of any OTC Equivalent Product. The Senior
Officer of ENDO shall make the final decision (which shall constitute JCC
approval) in respect of any such dispute to the extent such dispute relates to
any matter concerning Commercialization of the Licensed Product and which is not
a matter on which NOVARTIS makes the final decision pursuant to the preceding
sentence. For the avoidance of doubt, in the event that a disputed matter
involves both matters on which NOVARTIS has the final decision and matters on
which ENDO has the final decision, and the matters are so intertwined that they
cannot be separately resolved, the determination of NOVARTIS will control.
Notwithstanding any other provision hereof, any disputes referred to the Senior
Officers for resolution pursuant to this Section 3.5 (other than disputes
related to compliance with this Agreement or the validity, breach, termination
or interpretation of this Agreement) shall not be subject to any dispute
resolution mechanism or procedure other than pursuant to this Section 3.5.


17

--------------------------------------------------------------------------------



SECTION 4
COMMERCIALIZATION
4.1
Commercialization. ENDO shall be solely responsible to Commercialize the
Licensed Product under the Product Trademark in the Field in the Territory
during the Term of this Agreement. All Commercialization activities shall be
conducted in accordance with the terms of this Agreement and the then-applicable
Commercialization Plan. Subject to the preceding sentence, ENDO shall use
commercially reasonable efforts to Commercialize the Licensed Product in the
Territory. ENDO shall be solely responsible for all Commercialization Expenses.

4.2
Commercialization Plans. The Commercialization Plan for Agreement Year 1 shall
be attached hereto as Schedule 4.2 within four (4) weeks after the Execution
Date. Subject to the terms of Section 3, ENDO shall annually develop the
Commercialization Plan for each subsequent Agreement Year and shall submit it to
the JCC for review at least ninety (90) days prior to the beginning of the
applicable Agreement Year. Each Commercialization Plan shall incorporate a
budget for Commercialization Expenses and will set forth the plan for the
Commercialization of the Licensed Product in accordance with this Agreement for
the applicable Agreement Year, including: (a) strategies for Detailing and
otherwise Commercializing the Licensed Product; (b) anticipated marketing, sales
and promotion efforts by ENDO (including number of Details and sampling
activities); (c) market and sales and Licensed Product demand forecasts
providing projected sales by month; (d) advertising, public relations and other
promotional programs, including professional symposia and sampling, to be used
in Commercialization; (e) Managed Markets strategies and (f) the call plan
strategy. Each Commercialization Plan and performance by ENDO against the
Commercialization Plan shall be reviewed by the JCC annually and any significant
updates to the Commercialization Plan shall be reviewed by the JCC from time to
time as necessary, but no less frequently than quarterly.

4.3
Field Force

(a)
Field Force Activities. In Commercializing the Licensed Product under this
Agreement, ENDO shall provide a Field Force of Sales Representatives to Detail
the Licensed Product, and such internal administrative and logistical support of
such Sales Representatives as is usual and customary in the pharmaceutical
industry in the Territory. Such Sales Representative support shall include:

(i)
training, maintaining and managing Sales Representatives to Detail health care
Professionals and potential purchasers, including Target Prescribers;

(ii)
distributing samples and literature through ENDO’s Sales Representatives or
other customary methods;

(iii)
disseminating Professionals’ educational materials;


18

--------------------------------------------------------------------------------



(iv)
subject to Section 6, responding to inquiries regarding the Licensed Product
(other than consumer and medical inquiries);

(v)
providing adequate administrative support services (such as an electronic
territory management system); and

(vi)
setting, monitoring and executing Sales Representative incentives related to the
Commercialization of the Licensed Product.

(b)
Contract Sales Organization.

(i)
Engagement of CSO. ENDO shall be entitled to discharge any of its Detailing
requirements under this Agreement by engaging the services of a Contract Sales
Organization. ENDO shall notify NOVARTIS within a reasonable period of time
prior to engaging a CSO in order to enable NOVARTIS to consider and provide ENDO
with its opinion regarding the proposed engagement of such CSO. ENDO will
consider NOVARTIS’ opinion on such CSO in good faith. If ENDO retains a Contract
Sales Organization, such retention shall be pursuant to a written agreement that
provides, among other things, that (A) the Contract Sales Organization agrees to
comply with the terms and conditions of this Agreement, including all
compliance, confidentiality, record keeping, reporting and auditing provisions
hereof, (B) the Contract Sales Organization shall not be entitled to assign or
subcontract any of its obligations thereunder, and (C) such agreement shall be
assignable by ENDO pursuant to Section 17.5(c) (and shall be assigned to
NOVARTIS at NOVARTIS’ written request, without further consent or approval of
ENDO, pursuant to Section 17.5(c)). Other than with respect to any period after
ENDO’s agreement with the Contract Sales Organization is assigned pursuant to
Section 17.5(c), ENDO will be responsible for the Contract Sales Organization’s
compliance with this Agreement, including the training and monitoring thereof.

(ii)
CSO Competitive Activities. In the event ENDO engages the services of a Contract
Sales Organization in accordance with the foregoing, the Field Force of CSO
sales representatives so engaged shall not include any individual who also
engages in the detailing or promotion of any topical pain product, other than
Lidoderm® and any topical NSAID product set forth on Schedule 4.3(b)(ii).

(c)
Compliance with Laws.

(i)
Without limiting its other obligations hereunder, ENDO covenants and agrees to
ensure that (A) no Sales Representative utilized by ENDO hereunder shall have
been (1) convicted of an offense related to any federal or state health care
program; (2) excluded or otherwise rendered ineligible for Federal or State
health care program participation or (3) debarred under Subsection (a)


19

--------------------------------------------------------------------------------



or (b) of Section 306 of the Act, and (B) no person on any FDA Clinical
Investigator enforcement lists will participate in the Commercialization of the
Licensed Product by or on behalf of ENDO, including the following: (1)
Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List. ENDO further covenants that, if at any time it becomes aware
that any Sales Representative who participated or is participating in the
Commercialization of the Licensed Product is on, or is being added to the FDA
Debarment List or any FDA Clinical Investigator Enforcement Lists, ENDO will
provide notice of this to NOVARTIS within forty-eight (48) hours of its becoming
aware of this fact and shall, subject to applicable Law, immediately terminate
such person from conducting any activity under this Agreement.
(ii)
In connection with any activity under this Agreement, ENDO and all Sales
Representatives shall comply in all material respects with the Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers,
April 2003, PDMA, state Laws and regulations governing the storage and
distribution of pharmaceutical samples and aggregate spending on physician
gifts, entertainment and expenses, the PhRMA Code, Sec. 1128B(b) of the Social
Security Act, the AMA Guidelines on Gifts to Physicians from Industry, the
Office of Inspector General Compliance Program Guidance for Pharmaceutical
Manufacturers, HIPAA and all other applicable Laws.

(d)
Field Force Expenses. ENDO shall be solely responsible for all Field Force
Expenses.

4.4
Detailing.

(a)
Detailing. Without limitation as to the types of promotional efforts ENDO may
undertake, ENDO Sales Representatives shall each conduct face-to-face one-on-one
discussions with Professionals, during which a promotional message involving the
Licensed Product is given, for the purpose of promoting the Licensed Product to
such Professionals in accordance with this Agreement (each such discussion being
a “Detail” and the holding of such meetings being “Detailing”). For the
avoidance of doubt, (i) a reminder presentation or a sample drop shall not
constitute a Detail, a Primary Detail or a Non-Primary Detail; and (ii)
presentations to groups, medical conventions or institutions shall not
constitute a Detail, a Primary Detail or a Non-Primary Detail.

(b)
Minimum Detailing Requirements. With respect to each Agreement Year, ENDO shall,
at a minimum, perform the number of Details and the number of Primary Details
within such number of Details, as set forth below:


20

--------------------------------------------------------------------------------







Agreement Year




Details
Portion of Details Required to be Primary Details
Year 1
650,000
650,000
Year 2
650,000
520,000
Year 3
650,000
520,000
Year 4
650,000
455,000
Year 5
650,000
455,000
Each Renewal Term
650,000
325,000





In order to count against the minimum Details above, a Detail must be either a
Primary Detail or a Non-Primary Detail. The Detail and Primary Detail
requirements for Agreement Year 1 shall be from the time of Launch through the
end of such Agreement Year. The Detail and Primary Detail requirements in
respect of each Agreement Semester shall be determined by the JCC and set forth
in the applicable Commercialization Plan, subject to the Agreement Year
requirements set forth above. Any changes to the number of Details and Primary
Details set forth in this Section 4.4(b) shall be subject to prior written
approval by NOVARTIS.


(c)
Detailing Shortfalls.

(i)
ENDO shall make up any shortfall in the minimum Detail requirements set forth in
Section 4.4(b) in an Agreement Semester during the first Agreement Quarter of
the next succeeding Agreement Semester. If ENDO adequately corrects any
shortfall during such Agreement Quarter, ENDO’s Detailing obligation for the
preceding Agreement Semester shall be deemed fully satisfied without further
penalty or obligation. In the event that ENDO fails to perform 85% of the
minimum number of total Details or Primary Details to Target Prescribers for any
Agreement Semester, ENDO shall be obligated to pay to NOVARTIS a fee of $20 for
each missed Detail below the 85% threshold at the end of the applicable
Agreement Year within thirty (30) days of written notice by NOVARTIS to ENDO.

(ii)
In the event that ENDO fails to meet the required minimum Details to Target
Prescribers for any Agreement Semester and adequately corrects such shortfall in
accordance with Section 4.4(c)(i), the amount of any Minimum Details Shortfall
Fee paid for such previous Agreement Semester shall be reimbursed to ENDO as a
credit against royalties.

(iii)
For the avoidance of doubt, for the purpose of calculating any Detailing
Shortfalls in accordance with this Section 4.4(c), a missed Detail shall not be
counted more than once.


21

--------------------------------------------------------------------------------



(d)
Identification of Target Prescribers. A description of Target Prescribers in the
Territory to be Detailed during Agreement Year 1 of the Term of this Agreement,
broken down by prescription decile, is attached hereto as Schedule 4.4(d). For
each subsequent Agreement Year, a description of Target Prescribers in the
Territory to be Detailed during such subsequent Agreement Year, broken down by
prescription decile, shall be submitted by ENDO to the JCC for review as part of
the Commercialization Plan. For the avoidance of doubt, at least 70% of Target
Prescribers during Agreement Year 1 will be on the list of prescribers provided
by NOVARTIS to ENDO prior to the Execution Date.

(e)
Record Keeping. ENDO shall retain records of its Detailing of the Licensed
Product in the Territory as necessary to comply with applicable Law and its
reporting obligations pursuant to Section 4.15 below and in order to permit
audits pursuant to Section 12.2.

(f)
In the Field. ENDO’s Field Force shall be trained and shall commence Detailing
on the later of (i) nine (9) weeks of the Effective Date of this Agreement; or
(ii) six (6) weeks from ENDO’s receipt of at least ninety percent (90%) of the
supplies of the Licensed Product and samples suitable for Launch as ordered by
ENDO in accordance with Section 5 in order to support Launch of the Licensed
Product.

4.5
Training.

(a)
ENDO will be solely responsible for training its Sales Representatives in the
Detailing and promotion of the Licensed Product, at its expense (including the
cost of training materials). Launch materials for training Sales Representatives
will be those developed by NOVARTIS and provided to ENDO at no additional cost
to ENDO, and thereafter all training materials will be developed by ENDO and
approved by the respective Parties.

(b)
As part of their overall training program, ENDO Sales Representatives shall
complete and comply with the Adverse Event reporting instructions provided by
ENDO, a copy of which shall be provided to NOVARTIS. Sales Representatives shall
be trained by ENDO in connection with compliance with applicable Law, including
the requirements of Section 4.3(c)(ii), prior to engaging in promotion of the
Licensed Product.

4.6
Promotional Materials. ENDO shall be responsible for developing and
disseminating all promotional, advertising, communication and educational
materials relating to the Commercialization of the Licensed Product hereunder,
other than Launch materials developed by NOVARTIS which shall be provided in
electronic format by NOVARTIS, at no additional cost to ENDO, by the Effective
Date (collectively, “Promotional Materials”). All Promotional Materials shall
comply with applicable Law and must comply with the Product Trademark, Product
Brand Equity and NOVARTIS’ Voltaren® gel style and branding guidelines that were
sent to ENDO by NOVARTIS on March 4, 2008. As between NOVARTIS and ENDO,
NOVARTIS shall own all right, title, and interest in and to any


22

--------------------------------------------------------------------------------



such Promotional Materials, including applicable copyrights and trademarks.
NOVARTIS shall have the right to review all Promotional Materials. ENDO shall
consider all comments of NOVARTIS in good faith and NOVARTIS shall have final
approval rights with respect to matters involving Product Trademark or Product
Brand Equity. However, creative concepts that are used in the advertising and
promotion for the Licensed Product shall require approval of both Parties, and
in the event both Parties do not agree, the concept that tests higher in Third
Party concept-testing shall be the concept that is adopted; provided, that both
Parties have jointly developed the concepts to be tested and have approved the
action standards, such approval not to be unreasonably withheld or delayed. For
the avoidance of doubt, NOVARTIS shall not be responsible for any Out-of-Pocket
Costs incurred with respect to jointly developed creative concepts so long as
any such costs incurred by or on behalf of NOVARTIS have been reviewed and
approved by ENDO before they are incurred. Further, no Promotional Materials to
be submitted to DDMAC under the Licensed Product NDA shall be used if NOVARTIS
reasonably objects based on legal, medical or regulatory grounds. NOVARTIS shall
review and submit comments to Promotional Materials promptly. Subject to the
next sentence, if ENDO has not received comments within five (5) Business Days
for Promotional Materials which, in the aggregate including all pieces under
review at the same time, are under ten (10) pages in length or within ten (10)
Business Days for longer Promotional Materials, such Promotional Materials will
be deemed to have been approved by NOVARTIS. All Promotional Materials shall be
provided to NOVARTIS sufficiently in advance of first use so as to enable it to
file such materials with DDMAC and otherwise comply with its reporting
obligations.
4.7
Licensed Product Claims. ENDO shall not (and shall cause its Affiliates and
Representatives, including Sales Representatives, not to) make any medical or
promotional claim for the Licensed Product beyond the scope of the relevant
Approval(s) then in effect in the Territory for the Licensed Product. ENDO may
distribute information concerning the Licensed Product or its use, including
scientific articles, reference publications and healthcare economic information,
in accordance with applicable Laws, including section 401 of the FDA
Modernization Act of 1997, and subject to regulatory review and approval of the
JCC.

4.8
Sample Accountability Policies and Procedures. During the Term of this
Agreement, all of ENDO’s Sales Representatives shall comply with the Sample
Accountability Policies and Procedures of ENDO, as updated by ENDO from time to
time. ENDO shall provide to NOVARTIS copies of all such policies and procedures
in effect as of the Execution Date, and any modifications thereto shall be
delivered to NOVARTIS promptly. The ENDO Sample Accountability Policies and
Procedures, as in effect on the Execution Date, were sent by ENDO to NOVARTIS on
March 4, 2008.

4.9
A&P Expenses. With respect to each Agreement Year during the Term of this
Agreement, ENDO shall expend a minimum amount of annual A&P Expenses on the
Commercialization of the Licensed Product in the Territory as set forth below:


23

--------------------------------------------------------------------------------



Minimum A&P Expenses Requirements




Agreement Year 1


Agreement Year 2


Agreement 
Year 3


Agreement 
Year 4
Agreement
Year 5 and Renewal Terms
$15,000,000
$20,000,000
15% of prior Agreement Year’s Net Sales but not to exceed $30,000,000
13% of prior Agreement Year’s Net Sales but not to exceed $30,000,000
6% of prior Agreement Year’s Net Sales but not to exceed $30,000,000



In the event that ENDO does not meet at least ninety percent (90%) of its annual
minimum expenditures of A&P Expenses in Agreement Years 1 though 3 and eighty
percent (80%) in each Agreement Year thereafter during the Term, ENDO shall
expend the amount of such shortfall on A&P Expenses in the first two Agreement
Quarters of the subsequent Agreement Year. If ENDO is able to satisfy the
shortfall in the first two Agreement Quarters of the subsequent Agreement Year,
it shall be deemed to have satisfied its A&P Expense obligation for the previous
Agreement Year and shall not be subject to any further penalties or obligations
with respect thereto. In the event that ENDO does not meet at least the
applicable percentage (as set forth above) of its annual minimum expenditures of
A&P Expenses in two (2) consecutive Agreement Years (including the cure periods
associated with such years), each royalty rate tier set forth in Section 7.2(a)
for the two (2) subsequent Agreement Years, including any Renewal Terms, shall
be increased by five percent (5%); provided, however, that if any such
subsequent Agreement Year is beyond the then-applicable Term of this Agreement,
ENDO shall pay NOVARTIS, as its sole and exclusive remedy, in respect to such
subsequent Agreement Year that is beyond the then-applicable Term of this
Agreement, an amount equal to five percent (5%) of the Net Sales of the Licensed
Product during the last Agreement Year during the Term.


4.10
Limitations to Minimum Detail and A&P Expense Requirements. ENDO’s obligations
to perform the minimum Details set forth in Section 4.4(b) and to meet the
annual minimum A&P Expenses set forth in Section 4.9 are subject to adjustment
as follows:

(i)
in the event of a Failure of Supply, ENDO shall not be obligated to perform the
minimum number of Details or to meet the minimum A&P Expenses for the period of
time of the Failure of Supply, with the annual minimum Detail and A&P Expenses
applicable to the Agreement Year in which the Failure of Supply occurs being
reduced by 2/365 for each day of the Failure of Supply. However, if the Failure
of Supply continues for a period in excess of forty five (45) days, ENDO and
NOVARTIS shall meet as promptly as possible and attempt, in good faith, to agree
on additional reductions to ENDO’s future obligations with respect to the
minimum number of Details and minimum A&P Expenses. In the event the Parties are
unable to agree, the matter shall be resolved in accordance with the Third Party
Dispute Resolution Procedures set forth on Schedule 7.2(d);


24

--------------------------------------------------------------------------------



(ii)
in the event of the Launch in the Territory of any Generic Diclofenac Product by
any Person or OTC Equivalent Product by NOVARTIS or any of its Affiliates, ENDO
shall no longer be obligated to perform the minimum number of Details or to meet
the minimum A&P Expenses for the remainder of the Term of this Agreement
effective as of the date of such Launch, with the amount of minimum Details and
A&P Expenses applicable to the portion of the Agreement Year in which such event
occurs preceding such event being reduced on a pro rated basis (based on the
number of days preceding such event out of a 365 day year);

(iii)
in the event of the Launch in the Territory of any OTC Equivalent Product by any
Third Party, and

(I) during the first six calendar months following such Launch (the “OTC Launch
Six Month Reference Period”), Net Sales of the Licensed Product have declined,
as compared to Net Sales during the six calendar months immediately preceding
such Launch, (x) by five percent (5%) or more and less than twenty five percent
(25%), ENDO’s minimum Detailing requirements and minimum A&P Expense
requirements shall thereafter be permanently reduced (subject to further
reduction under clause (II) below) by fifty percent (50%), or (y) by twenty five
percent (25%) or more, ENDO shall no longer be obligated to perform the minimum
number of Details or to meet the minimum A&P Expenses for the remainder of the
Term of this Agreement, in either case, effective as of the end of such OTC
Launch Six Month Reference Period; or
(II) at the expiration of either of the first two three-calendar month periods
(each, an “OTC Launch Three Month Reference Period”) after the OTC Launch Six
Month Reference Period, Net Sales for such OTC Launch Three Month Reference
Period have declined, as compared to Net Sales during the three-calendar month
period before such Launch, by twenty five percent (25%) or more, or at the last
day of such OTC Launch Three Month Reference Period, the number of “covered
lives” eligible for third party reimbursement in respect to purchases of
Licensed Product as referenced by the Managed Markets Information Service in its
most recent report have declined by twenty five percent (25%) or more as
compared to the number of “covered lives” immediately prior to such Launch, ENDO
shall no longer be obligated to perform the minimum number of Details or to meet
the minimum A&P Expenses for the remainder of the Term of this Agreement
effective as of the end of the applicable OTC Launch Three Month Reference
Period; and
(iv)
in the event that the trailing twelve (12) month Net Sales as of the last day of
any month in calendar year 2010 or any subsequent calendar year are below eighty
million dollars ($80,000,000) and ENDO has met all prior minimum Detailing
requirements, prior minimum A&P Expense requirements, and prior Guaranteed
Minimum Royalty requirements (pursuant to Section 7), the minimum Detailing
requirements, minimum A&P


25

--------------------------------------------------------------------------------



Expense requirements and Guaranteed Minimum Royalty requirements for the
applicable Agreement Year immediately following such year shall be reduced by
the percentage equal to (x) one hundred million dollars ($100,000,000) less
actual Net Sales divided by (y) one hundred million dollars ($100,000,000);
provided, however, that in no event shall the minimum Detailing requirements,
the minimum A&P Expense requirements or the Guaranteed Minimum Royalty
requirements be reduced by more than fifty percent (50%) insofar as such
reduction relates to this Section 4.10(iv).
Except as expressly set forth in this Agreement, minimum Details and A&P
Expenses shall not be reduced or limited for any reason.


4.11
Direct to Consumer Advertising. During the Term of this Agreement, ENDO shall
determine whether or not to develop direct to consumer advertising (“DTC”) plans
and the execution thereof. ENDO shall coordinate with NOVARTIS regarding DTC
advertising strategies and plans, but final decision making authority and the
cost and expense associated with such DTC advertising shall be borne by ENDO.
For the avoidance of doubt, all Promotional Materials and use of Product
Trademark and Product Brand Equity in connection with any DTC advertising shall
be subject to approval by NOVARTIS.

4.12
Medical Science Liaisons. ENDO shall provide and direct all activities of MSLs
for the Licensed Product and shall bear all costs related to MSLs. All
activities under this Section 4.12 shall comply with the NOVARTIS MSL Guidance
Document attached as Schedule 4.12.

4.13
Managed Markets Field Activities; Costs. ENDO shall be solely responsible for
all Managed Markets field activities for the Licensed Product in the Territory,
at its sole cost and expense.

4.14
Call Centers. NOVARTIS or an Affiliate thereof shall implement a call center for
providing medical information services to hospitals, physicians, health care
providers and patients. NOVARTIS shall bear all costs related to the call
center, subject to reimbursement in accordance with Section 6.6.

4.15
Commercialization Report. Within forty five (45) days following the end of each
Agreement Quarter during the Term of this Agreement, ENDO shall provide to
NOVARTIS and the JCC a report (each, a “Commercialization Report”) summarizing
in reasonable detail the material activities undertaken by ENDO in connection
with the then-applicable Commercialization Plan, including the following on a
quarterly and Agreement Year-to-date basis: (i) total number of Details,
providing separate numbers for Primary Details and total Details; (ii) total
number of Details to Target Prescribers, providing separate numbers for Primary
Details and total Details; (iii) national level data for total prescriptions
(TRx) and new prescriptions (NRx) within market definition for the Licensed
Product; (iv) physician level data by specialty; (v) share of Voice data at
least quarterly; (vi) planned track data and/or Managed Market data at least
quarterly; (vii) number of field based programs executed, any planned or
executed medical education activities and communication plans (including press
releases) and (viii) A&P Expenses incurred. Notwithstanding the foregoing,


26

--------------------------------------------------------------------------------



during calendar year 2008, ENDO shall provide to NOVARTIS on a monthly basis
such information with respect to its Commercialization activities under this
Agreement as ENDO provides to its management in the ordinary course of its
business, an example of which is attached hereto as Schedule 4.15. Furthermore,
for six (6) months immediately following Launch by ENDO or any Affiliate thereof
of a Competing Topical NSAID, ENDO will make available to NOVARTIS on a monthly
basis any management report with respect to such Launch as ENDO typically
generates with respect to such activities. Notwithstanding the foregoing,
nothing in this Section 4.15 shall obligate ENDO to provide any information to
NOVARTIS that it does not provide to its own management in the ordinary course
of ENDO’s business. All information included in such reports provided by ENDO
pursuant to this Section 4.15 shall constitute ENDO Confidential Information.
4.16
Pricing; Booking of Sales; Distribution; Diversion.

(a)
ENDO shall have the sole right and responsibility to determine pricing for
Licensed Product sold in the Territory.

(b)
ENDO shall have the sole right and responsibility to record, fill orders and
perform related services (such as all aspects of order processing, invoicing and
collection) for all sales of the Licensed Product in the Territory.
Notwithstanding any other provision of this Agreement to the contrary, ENDO
hereby agrees that it shall not include or bundle Licensed Product as part of a
multiple product offering with any other products or services, except with the
prior written consent of NOVARTIS.

(c)
ENDO shall have the sole right and responsibility to warehouse and distribute
the Licensed Product.

(d)
ENDO is prohibited from selling any topical gel product containing one percent
(1%) diclofenac outside of the Territory and NOVARTIS is prohibited from selling
any topical gel product containing one percent (1%) diclofenac (other than a
Line Extension, subject to Section 10.1, or any OTC Equivalent Product, subject
to Section 9.1) inside of the Territory. ENDO shall use commercially reasonable
efforts to ensure that the Licensed Product is not sold to known diverters and
NOVARTIS shall use commercially reasonable efforts to ensure that any Rx topical
gel product containing one percent (1%) diclofenac (other than a Line Extension,
subject to Section 10.1, or any OTC Equivalent Product, subject to Section 9.1)
is not sold to known diverters. In furtherance of the foregoing, ENDO agrees to
use procedures to prevent diversion of the Licensed Product, and NOVARTIS agrees
to use procedures to prevent diversion of any NOVARTIS topical gel product
containing one percent (1%) diclofenac (other than a Line Extension, subject to
Section 10.1, or any OTC Equivalent Product, subject to Section 9.1), in each
case which are no less stringent than procedures generally used on their
respective other products.




27

--------------------------------------------------------------------------------



SECTION 5
MANUFACTURE AND SUPPLY
5.1
Engagement. During the Term and subject to the terms and conditions set forth
herein, ENDO hereby agrees to purchase all of its requirements for Licensed
Product from NOVARTIS, and NOVARTIS agrees to manufacture, supply and sell to
ENDO, all of ENDO’s orders for Licensed Product which ENDO submits to NOVARTIS
from time to time and which NOVARTIS accepts in accordance with Section 5.4.

5.2
Warranty. All Licensed Product supplied by NOVARTIS to ENDO hereunder shall, at
the time it is delivered to the carrier by NOVARTIS at the NOVARTIS Warehouse
(as defined in Section 5.5(b) below), (a) comply with the Specifications, (b) be
consistent, as applicable, with the Licensed Product NDA, and (c) have been
manufactured in a facility and in a manner compliant with GMP Requirements and
all applicable Laws.

5.3
Forecasts; Maximum and Minimum Purchases. In order to assist NOVARTIS in the
planning of production runs for Licensed Product, ENDO will, at least thirty
(30) days in advance of the commencement of each calendar month during each
Agreement Year, provide NOVARTIS with a twelve (12) month (or such number of
months remaining in the Term) rolling production forecast (the “Rolling
Forecast”) of the quantities of Licensed Product that ENDO estimates it will
order during such period. The Rolling Forecast shall be updated by ENDO monthly
by the tenth (10th) Business Day of the first month covered by the Rolling
Forecast. The current month and the subsequent four (4) months (or such lesser
number of months remaining in the Term) of each such Rolling Forecast, as so
updated, for Licensed Product will be binding (the “Binding Forecast”) on ENDO
and NOVARTIS. ENDO shall purchase or pay for, in each case, in accordance with
this Agreement, all Licensed Product covered by each Binding Forecast. The
forecast for any month included within the Binding Forecast may not be changed
in any subsequent forecast without prior NOVARTIS approval. ENDO will forecast
Licensed Product by number of lots. Each forecast will be made by ENDO in good
faith, taking into account reasonable projections of requirements for Licensed
Product. Notwithstanding the foregoing, for each Binding Forecast, the aggregate
forecasted quantities of Licensed Product will not be more than the greater of
(A) ten percent (10%) or (B) one (1) lot, over or under the forecasted amounts,
as set forth in the immediately preceding Binding Forecast delivered hereunder.

5.4
Orders.

(a)
ENDO will place orders by way of written purchase orders for Licensed Product at
least twelve (12) weeks in advance of ENDO’s requested dates for delivery at the
Delivery Location, with the exception of the initial new production order which
will require twenty (20) weeks due to the need to acquire packaging components
and active pharmaceutical ingredients. Each purchase order will specifically
refer to this Agreement and will specify the amount of Licensed Product ordered,
the requested delivery date (subject to the immediately preceding sentence), the
transportation method and carrier and any special instructions requested. The
minimum size of any order of Licensed Product placed by ENDO will be one (1) lot
and orders for Licensed


28

--------------------------------------------------------------------------------



Product will be in full lot increments and will specify presentation. In
addition, with respect to a given month, ENDO shall not, without NOVARTIS’
approval, submit purchase orders for Licensed Product that aggregate more than
one (1) lot over the forecasted amounts for such month contained in the most
recent Binding Forecast delivered hereunder, and, in any event, shall not submit
orders for Licensed Product that exceed NOVARTIS maximum supply capacity unless
prior written approval is received from NOVARTIS. NOVARTIS’ maximum supply
capacity for calendar year 2008 is set forth on Schedule 5.4(a). NOVARTIS shall
provide an updated maximum supply capacity chart to ENDO at the beginning of
each subsequent calendar year throughout the Term of the Agreement. ENDO shall
not submit any purchase orders with respect to any month beyond the Term.
(b)
The purchase orders will be delivered to such location as NOVARTIS designates in
writing to ENDO from time to time. Each purchase order will be deemed received
on the date that NOVARTIS actually receives the relevant purchase order.

(c)
NOVARTIS will accept all purchase orders that comply with this Section 5 and the
applicable Binding Forecast. NOVARTIS may reject any purchase order that does
not comply with this Section 5.4 and the applicable Binding Forecast. Purchase
orders will be accepted via formal written acknowledgement by NOVARTIS to ENDO.
Acknowledgment will be sent to ENDO within ten (10) Business Days from NOVARTIS’
receipt of the purchase order, if NOVARTIS accepts the purchase order. If
acknowledgment accepting the purchase order is not received by ENDO, NOVARTIS
and ENDO will cooperate in good faith to resolve promptly the issues that give
rise to the basis for NOVARTIS’ rejection thereof. Any purchase order accepted
by NOVARTIS in accordance with the foregoing shall constitute a “Firm Order.”

(d)
NOVARTIS will supply Licensed Product pursuant to each Firm Order accepted in a
timely manner, subject to Sections 5.5(a) and 5.7; provided, that each Firm
Order will be deemed to have been fully satisfied, as to quantity, if the
quantity of Licensed Product actually delivered to ENDO is equal to or greater
than ninety percent (90%) of the quantity of Licensed Product set forth in the
relevant Firm Order; provided, further that NOVARTIS will use commercially
reasonable efforts to supply one hundred percent (100%) of the quantity of
Licensed Product ordered.

(e)
Immediately upon execution of this Agreement, ENDO will submit a purchase order,
in the manner set forth in this Section 5.4, for all current and planned for in
production inventory of 20 gram samples and 100 gram finished stock and
packaging components purchased to support Launch quantities as outlined in
Schedule 5.4(e). Such Purchase Order shall constitute a Firm Order hereunder.

(f)
Except for initial inventory ordered pursuant to Section 5.4(e), ENDO shall not
be required to take receipt at NOVARTIS’ Warehouse of a lot of Licensed Product
with less than eighteen (18) months of expiry or eighty percent (80%) of the
original shelf life (rounded up to the nearest whole month), whichever is
greater; provided that


29

--------------------------------------------------------------------------------



ENDO and NOVARTIS may nonetheless negotiate in good faith for ENDO to purchase
any such lot.
5.5
Delivery.

(a)
NOVARTIS will supply Licensed Product to ENDO pursuant to Firm Orders placed by
ENDO and accepted by NOVARTIS, in each case, in accordance with the terms of
this Agreement. Delivery dates as set forth in any Firm Order will be deemed to
be estimated only until NOVARTIS confirms acceptance of the order in writing in
accordance with Section 5.4(c). NOVARTIS shall deliver with each such shipment a
Certificate of Analysis in the form attached hereto as Schedule 5.5(a), signed
by an authorized employee of NOVARTIS stating that the relevant shipment of
Licensed Product meets the Specifications and other customary documentation,
including a bill of lading and packing list.

(b)
The terms of delivery for the Licensed Product shall be FCA Origin NOVARTIS’
Wehr, Germany manufacturing or warehousing facility (the “NOVARTIS Warehouse”).

(c)
ENDO will reimburse NOVARTIS for all related freight, insurance charges, taxes,
import and export duties, inspection fees and other charges applicable to the
sale and transport of Licensed Product purchased by ENDO, as well as costs of
transportation and loss of Licensed Product due to damage or destruction
occurring at any time after the Licensed Product has been delivered to the
common carrier mutually selected by the Parties at the NOVARTIS Warehouse.
NOVARTIS will provide ENDO with an itemized list of charges. Upon receipt of the
Licensed Product from NOVARTIS, the designated common carrier, as licensee of
ENDO with respect to delivery of the Licensed Product from the NOVARTIS
Warehouse to ENDO’s designated distribution center in Memphis, Tennessee or
other location designated by ENDO (the “Delivery Location”), shall conduct a
visual inspection for any external physical damage to the goods delivered by
NOVARTIS before transport to the Delivery Location. Title to and risk of loss of
or damage to Licensed Product shall remain with NOVARTIS and pass to ENDO only
upon delivery to the common carrier at the NOVARTIS Warehouse. All shipments
shall be accompanied by appropriate transportation and other agreed upon
documentation.

(d)
All units of Licensed Product supplied to ENDO hereunder shall be properly
prepared for safe and lawful shipment and shall be supplied in finished for sale
form, which are sealed in sales unit packages and contained in outer shipping
containers ready for sale. Any change in packaging for Licensed Product may be
requested by ENDO, and NOVARTIS shall use its commercially reasonable efforts to
accommodate the request, provided, that (i) any proposed packaging change shall
comply with Applicable Law and NOVARTIS standard operating procedures, as in
effect and disclosed to ENDO from time to time, (ii) all Licensed Product
packaged in existing packaging material is first purchased by ENDO prior to
implementing any packaging change, and (iii) ENDO shall fully reimburse NOVARTIS
for all direct and indirect


30

--------------------------------------------------------------------------------



costs (including materials and labor) of implementing the packaging change,
including the cost of obsolescence of existing stocks and raw materials,
equipment and increased production costs going forward (within a budget that
ENDO has previously reviewed and approved). Any change in packaging may be
requested by NOVARTIS (including changes requested by appropriate personnel in
the NOVARTIS Warehouse), subject to the approval of ENDO, such approval not to
be unreasonably withheld or delayed and the cost of which will be borne by
NOVARTIS. Until new trade dress for the Licensed Product has been approved and
can be reasonably implemented (as mutually agreed by the Parties pursuant to an
implementation plan), ENDO will accept all of NOVARTIS’ inventory on hand and
supply in production in their current trade dress.
5.6
Raw Materials. NOVARTIS will be entitled to order sufficient quantities of long
lead time components, including raw materials, to meet ENDO’s Binding Forecasts.
NOVARTIS will use commercially reasonable efforts to order and obtain such long
lead time components (raw materials) to enable it to manufacture and supply
Licensed Product to ENDO pursuant to this Agreement. Any obsolescence costs and
disposal fees occurring as the result of any forecast, labeling or packaging
changes will be the responsibility of ENDO, except as provided in Section
5.5(d).

5.7
Standard of Performance. Notwithstanding anything to the contrary contained in
this Agreement, NOVARTIS’ obligation to supply Licensed Product in response to a
Firm Order will be to use the same diligence in its efforts to manufacture and
supply such Licensed Product to ENDO pursuant to this Agreement that NOVARTIS
uses to manufacture and supply like product for itself and its Affiliates.

5.8
Quality Assurance.

(a)
Non-Conforming Licensed Product. NOVARTIS will, at its expense, arrange for all
Licensed Product which does not comply with the warranties in Section 5.2 (the
“Licensed Product Warranties”) to be destroyed in accordance with applicable
Laws and NOVARTIS policy. Notwithstanding any other provisions of this
Agreement, ENDO agrees, if so requested by NOVARTIS in writing, to return to
NOVARTIS, at NOVARTIS’ expense, any such Licensed Product.

(b)
Rejection of Delivered Licensed Product. Within twenty (20) days following
delivery of Licensed Product to the Delivery Location in accordance with
Section 5.5(c) above, ENDO may perform or cause to be performed such samplings
and tests using validated and compendial test methods described in the Licensed
Product NDA to determine whether Licensed Product meets the Specifications and
the Licensed Product Warranties. Licensed Product may be rejected solely for
failure to meet the Specifications and Licensed Product Warranties, and/or for
failure to meet the requirements set forth in Section 5.4(f), in each case, at
the time of delivery to the common carrier at the NOVARTIS Warehouse. Any
Licensed Product not rejected by ENDO within such twenty (20) day period or, in
the case of latent defects in the Licensed Product, within thirty (30) days from
the date that ENDO actually discovers


31

--------------------------------------------------------------------------------



defects in the Licensed Product, will be deemed accepted by ENDO; provided that
such time period shall be extended in the event ENDO had not timely received all
necessary documentation related to the shipment of such Licensed Product and
notifies NOVARTIS. If ENDO wishes to reject Licensed Product (the “Rejected
Products”), ENDO will (i) within such twenty (20) day period, notify NOVARTIS of
its rejection of the Licensed Product and the reason therefor or (ii) within
thirty (30) days from the date that ENDO actually discovers defects (in the case
of latent defects) in the Licensed Product, notify NOVARTIS of its rejection of
the Licensed Product and the reason therefor (each notice referred to in clause
(i) and (ii), a “Notice of Rejection”). In the event that ENDO rejects delivery
of Licensed Product, NOVARTIS shall have thirty (30) days following receipt of a
Notice of Rejection to confirm or object to such Notice of Rejection. In the
event that NOVARTIS confirms (or is deemed to have confirmed) a Notice of
Rejection, as ENDO’s sole and exclusive remedy for such non-conforming product,
NOVARTIS will either replace the Rejected Products or pay over to ENDO the
replacement cost of the Rejected Products (assuming that such Rejected Products
had been fully conforming).
(c)
Disputed Products. If NOVARTIS timely objects to a Notice of Rejection, an
independent laboratory which is acceptable to both Parties will test the
Rejected Products in dispute (the “Disputed Product”) using the validated and
compendial test methods set forth in the Licensed Product NDA and any other
applicable GMP test method used by NOVARTIS at the time the Disputed Product was
manufactured, all of which test methods will be validated. If such laboratory
finds that the Disputed Product meets the Specifications, ENDO will pay the fees
of such laboratory related to such testing and validation of testing and will
promptly pay for the Disputed Product and reimburse all amounts paid by NOVARTIS
to ENDO with respect to such Disputed Product pursuant to Section 5.8(b). If
such laboratory finds that the Disputed Product fails to meet the
Specifications, NOVARTIS will pay the fees of such laboratory related to such
testing and validation of testing and will promptly provide a refund or replace
the Disputed Product in each case in accordance with Section 5.8(b) above. Both
Parties agree to accept and be bound by the findings of such independent
laboratory.

5.9
Pricing and Payments.

(a)
Prices. The prices payable by ENDO for Licensed Product purchased hereunder are
set forth below and will be subject to adjustment as provided in Section 5.9(b):

Size
Price Per Tube
100 grams
$4.00
Sample (20 grams)
$1.00



(b)
Purchase Price Adjustments.


32

--------------------------------------------------------------------------------



(i)
The prices for Licensed Product as set forth in Section 5.9(a) above will be
modified at the commencement of each Agreement Year after Agreement Year 1 as
set forth in this Section 5.9(b). The price for each Agreement Year after
Agreement Year 1 will be determined by multiplying the applicable price set
forth above by a fraction, the denominator of which will be the Producer Price
Index Figure published on or nearest to January 1, 2008, and the numerator of
which will be the Producer Price Index Figure published on or nearest to the
first day of the Agreement Year for which the price is being determined (as so
adjusted from time to time, the “PPI Adjusted Purchase Price”).

(ii)
The PPI Adjusted Purchase Price shall be subject to increase in the event that
NOVARTIS experiences any documented increase of more than five percent (5%) in
the cost of any raw materials (including active pharmaceutical ingredient),
packaging or other Licensed Product components used in the manufacture of
Licensed Product; provided, however, that the PPI Adjusted Purchase Price shall
only be increased to the extent that raw material price increases exceed, in the
aggregate, all increases in the Producer Price Index Figure since the Execution
Date of the Agreement. Correspondingly, the PPI Adjusted Purchase Price shall be
subject to decrease in order to reflect any change in production cost for
Licensed Product as a result of the decrease in the cost of any raw materials
(including active pharmaceutical ingredient, packaging or other Licensed Product
components). NOVARTIS shall, at ENDO’s request, provide reasonable documentation
evidencing such changes in production costs.

(c)
Taxes, etc. ENDO will bear the cost of any taxes, levies, duties or fees of a
similar kind, nature or description whatsoever applicable to the sale and
transportation of Licensed Product sold by NOVARTIS to ENDO hereunder (other
than taxes in the nature of franchise or income taxes of NOVARTIS), and ENDO
will pay to NOVARTIS all such sums within thirty (30) days of receipt of demand
for payment by NOVARTIS.

(d)
Separate Sale. Each shipment of Licensed Product to ENDO will constitute a
separate sale, obligating ENDO to pay therefor, whether said shipment is in
whole or only partial fulfillment of any order or confirmation issued in
connection therewith.

5.10
Regulatory Matters; Records.

(a)
Inspections. NOVARTIS will be responsible for handling and responding to any FDA
or other Governmental Entity audits or inspections with respect to the
manufacture of Licensed Product hereunder. To the extent NOVARTIS requires the
assistance of ENDO in connection with any such audit or inspection, ENDO agrees
to cooperate and assist NOVARTIS.


33

--------------------------------------------------------------------------------



(b)
Reporting. NOVARTIS will be responsible for any reporting of matters regarding
the manufacture of Licensed Product hereunder to the FDA or other Governmental
Authority. NOVARTIS will advise ENDO of any occurrences or information that
arises out of the manufacturing activities of NOVARTIS or its contractors that
have or could reasonably be expected to have adverse regulatory compliance or
reporting consequences concerning Licensed Product.

(c)
Recalls.

(i)
Recalls. Each of the Parties agrees to maintain or cause to be maintained such
traceability records as are necessary to permit a recall, withdrawal, field
alert or field correction of Licensed Product. In the event NOVARTIS believes
that it is required to initiate a recall, field alert, withdrawal or field
correction with respect to any Licensed Product provided under this Agreement,
NOVARTIS will immediately notify ENDO in writing. In the event that ENDO
believes that a recall, field alert, withdrawal, or field correction is
necessary for Licensed Product provided under this Agreement, ENDO will
immediately notify NOVARTIS. Determination of a voluntary recall, field alert,
withdrawal, or field correction shall be made by NOVARTIS in its sole discretion
following reasonable, in light of the circumstances, consultation with and
consideration of ENDO’s views.

(ii)
Cost of Recall. In the event that any Licensed Product supplied hereunder is
recalled or quarantined, or is subject to stop-sale action, whether voluntary or
by governmental action, it is agreed and understood that any expenses of such
action, including administrative costs, reasonable fees of any experts or
attorneys that may be utilized by either Party, and any government fines or
penalties related to such recall, quarantine or stop-sale (“Recall Expenses”)
will be borne by the Party upon whose act or omission is the cause of the
recall, quarantine or stop-sale action.

5.11
Alternate Supply. In the event that NOVARTIS is unable to supply Licensed
Product to ENDO in accordance with Section 5, NOVARTIS shall use commercially
reasonable efforts to identify and qualify an alternate supplier capable of
supplying Licensed Product on substantially the same terms and conditions set
forth herein, which may or may not be NOVARTIS’ Lincoln, Nebraska manufacturing
facility, for the period that NOVARTIS is unable to supply the Licensed Product.
During any such period in which an alternate source of supply is being provided
through a Third Party, NOVARTIS’ obligations under this Section 5 shall be
suspended. Within a reasonable time after the Execution Date, NOVARTIS shall use
commercially reasonable efforts to cause its manufacturing facility in Lincoln,
Nebraska to be qualified.

5.12
Allocation of Licensed Product. In the event that NOVARTIS, subject to the terms
and conditions of this Agreement, manufactures any 1% diclofenac gel product for
use or distribution outside of the Territory, and without limiting NOVARTIS’
obligations under this Agreement and ENDO’s rights to enforce such obligations
as set forth herein, in the


34

--------------------------------------------------------------------------------



event of a prospective shortage of capacity, NOVARTIS shall use commercially
reasonable efforts to cause its manufacturing Affiliate to reasonably allocate,
based on historical and forecasted needs, quantities of all 1% diclofenac gel
product among ENDO, NOVARTIS, NOVARTIS Affiliates and any other Person that has
licensed any 1% diclofenac gel product from NOVARTIS outside of the Territory.
5.13
Safety Stock. In order to prepare for any Licensed Product shortfall due to any
Failure of Supply as contemplated by this Agreement, ENDO shall maintain at the
Delivery Location safety stock of Licensed Product in a minimum amount equal to
twelve (12) weeks of prospective customer demand based on the then-applicable
Rolling Forecast, which amount may be adjusted from time to time upon the mutual
agreement of NOVARTIS and ENDO based upon historical experience and performance.



SECTION 6
REGULATORY AFFAIRS
6.1
Regulatory Affairs. Notwithstanding any other provision of this Agreement,
NOVARTIS shall retain exclusive authority and responsibility for all
interactions with Governmental Authorities and other Persons with regard to all
regulatory matters relating to the Licensed Product, including obtaining,
maintaining and updating the Licensed Product NDA and product labeling as
required by applicable Law. Without limiting the foregoing, NOVARTIS shall
retain exclusive authority and responsibility for: (i) filing all supplement and
Approval Applications and supporting documentation necessary for obtaining
Approvals or otherwise complying with applicable Law; (ii) all contacts with
Governmental Authorities responsible for granting such Approvals; (iii)
reporting of any adverse drug reactions to such Governmental Authorities; and
(iv) controlling any disputes or legal proceedings regarding the regulatory
status of the Licensed Product. NOVARTIS shall promptly submit all applicable
materials, including Promotional Materials, prepared or required to be prepared
by ENDO to the DDMAC. ENDO and its Affiliates shall cooperate and provide to
NOVARTIS and its Affiliates any assistance reasonably required by NOVARTIS or
its Affiliates in connection with its obligations under this Section 6.1.

6.2
Complaints Regarding Licensed Product. Licensed Product complaint reports
received by ENDO which are not deemed to be an Adverse Event shall be reported
to NOVARTIS within thirty (30) days of receipt by ENDO. Licensed Product
complaint reports received by NOVARTIS which are not deemed to be an Adverse
Event shall be reported to ENDO within thirty (30) days of receipt by NOVARTIS.
ENDO also will provide a written response on each complaint to each complainant
with a simultaneous copy to NOVARTIS to the extent such complaint relates to the
manufacture of Licensed Product by NOVARTIS hereunder, to the extent required by
applicable Law.

6.3
Adverse Event Reporting; Cooperation. ENDO agrees to provide to NOVARTIS all
reasonable assistance and take all actions reasonably requested by NOVARTIS that
are necessary to enable NOVARTIS to comply with any Law applicable to the
Licensed Product and any conditions or obligations relating to any Approval,
including NOVARTIS’ meeting


35

--------------------------------------------------------------------------------



of its reporting and other obligations under Section 6.1. Such assistance and
actions shall include execution of and compliance with the Pharmacovigilance
Agreement to be negotiated in good faith and reasonably acceptable to the
Parties within sixty (60) days of the Execution Date. The Pharmacovigilance
Agreement will supersede any Adverse Event provisions in this Agreement.
ENDO shall forward to NOVARTIS any information, including, but not limited to,
initial and follow up reports, that becomes known to ENDO from any source in any
form relating to any Adverse Event or any Adverse Event with an associated
product quality complaint for the Licensed Product as soon as it becomes
available, but in any event within twenty-four (24) hours of becoming aware of
such information, by transmitting it to the Customer Relationship Center at
1-800-452-0051. The Customer Relationship Center is available 24 hours per day,
7 days per week.


ENDO shall notify NOVARTIS of any communication received from any Governmental
Authority relating to any Adverse Event or other safety issue for the Licensed
Product, within twenty-four (24) hours of receiving such communication, by
transmitting any written communication documentation and a written synopsis of
any oral communication to NOVARTIS’ Global Head, Drug Safety and
Pharmacovigilance


6.4
Ownership. Notwithstanding any other provision of this Agreement, all Approval
Applications and Approvals relating to the Licensed Product shall be owned by
NOVARTIS or its Affiliates. Any such Approval Applications, Approvals,
supporting documentation and data shall be treated by the Parties as
Confidential Information of NOVARTIS.

6.5
Regulatory Notification; Notification to ENDO of FDA Meetings. Each Party shall
notify the other Party promptly upon receiving any regulatory communication from
the FDA or any other Governmental Authority, with respect to any: (i)
substantial safety or efficacy issue with respect to the Licensed Product; (ii)
advertising or promotional claims with respect to the Licensed Product; or (iii)
labeling with respect to the Licensed Product. NOVARTIS shall notify ENDO in the
event that NOVARTIS has any major meeting (such as an end of Phase II meeting)
with the FDA with respect to obtaining OTC Equivalent Product approval in
respect of the Licensed Product or the Development and/or Commercialization of
any OTC Equivalent Product, conducting studies for new indications with respect
to the Licensed Product, Line Extensions in relation to the Licensed Product
and/or Development and/or Commercialization of any Generic Diclofenac Product,
or files for any Approval with respect to the foregoing.

6.6
Support Costs. ENDO shall reimburse NOVARTIS for the cost of fully dedicated
incremental support for all regulatory and medical affairs related to the
Licensed Product at the FTE Rate. The actual number of FTEs shall be determined
by NOVARTIS and reviewed and approved by ENDO; provided, however, the number of
FTEs shall not exceed five (5) in any Agreement Year.




36

--------------------------------------------------------------------------------



SECTION 7
COMPENSATION
In addition to the other obligations of ENDO hereunder, ENDO shall pay the
NOVARTIS Parties the amounts set forth in this Section 7 as consideration for
the rights granted to ENDO under this Agreement.


7.1
Up-Front Payment. ENDO shall pay NOVARTIS AG an amount equal to FIFTY ONE
MILLION Dollars ($51,000,000) and shall pay NOVARTIS an amount equal to THIRTY
FOUR MILLION DOLLARS, for a total of EIGHTY FIVE MILLION Dollars ($85,000,000)
within one (1) Business Day following the Execution Date (the “Upfront
Payment”). The Upfront Payment and the royalty payments set forth in Section 7.2
to NOVARTIS AG shall be in consideration for the license of the NOVARTIS AG
Technology and the Product Trademark granted to ENDO in accordance with this
Agreement. The Upfront Payment to NOVARTIS shall be in consideration for the
license of the NOVARTIS Technology and the Promotional Materials developed by
NOVARTIS for the Launch of the Licensed Product. The Upfront Payment shall be
non-refundable, non-recoupable and non-creditable against any other amounts
payable hereunder.

7.2
Royalties.

(a)
Royalty Rates. ENDO shall pay royalties to NOVARTIS AG on annual Net Sales of
Licensed Product by ENDO, its Affiliates and their respective permitted
sublicensees at the applicable rates set forth below.

Aggregate Annual Net Sales of Licensed Product during any Agreement Year
Royalty Rate
The Portion of annual Net Sales less than $150 million in each of Agreement
Years 1-2 and the first three Agreement Quarters of Agreement Year 3
0%
The Portion of annual Net Sales less than $150 million in the fourth Agreement
Quarter of Agreement Year 3
7.5%
The Portion of annual Net Sales less than $150 million in each of Agreement
Years 4 and thereafter
15.0%
The Portion of annual Net Sales between $150 million and $200 million
15.0%
The Portion of annual Net Sales between $200 million and $300 million
20.0%
The Portion of annual Net Sales over $300 million
25.0%



The first five percent (5%) of royalties due in an Agreement Year shall be due
and owing to NOVARTIS, but may be paid by ENDO to NOVARTIS AG, as agent for
NOVARTIS for this limited purpose.



37

--------------------------------------------------------------------------------







(b)
(Guaranteed Minimum Royalties. (i) ENDO shall pay to NOVARTIS AG the following
amounts as guaranteed minimum annual royalty payments (“Guaranteed Minimum
Royalties”):

Agreement Year
Guaranteed Amount
Year 1
$0
Year 2
$0
Year 3
$0
Year 4
$30,000,000
Year 5
$30,000,000
Each Renewal Term
$30,000,000



(ii) Guaranteed Minimum Royalties shall be applied against royalty payments on
an Agreement Year basis such that ENDO’s obligation with respect to each
Agreement Year is to pay the greater of (i) royalties payable pursuant to
Section 7.2(a) or (ii) the Guaranteed Minimum Royalty for such Agreement Year.
In furtherance thereof, with respect to each Agreement Quarter, ENDO shall pay
NOVARTIS AG an amount equal to (A) the greater of (1) Section 7.2(a) royalties
calculated on an Agreement Year-to-date basis or (2) the Guaranteed Minimum
Royalty for such Agreement Year-to-date period (applying 25% of the Guaranteed
Minimum Royalty for such Agreement Year to each Agreement Quarter) minus (B) all
royalties previously paid for that Agreement Year (or if such amount is a
negative number, there will be no royalty payment due).


(c)
Royalty Reports and Payments. Within forty-five (45) days after each Agreement
Quarter during the Term of this Agreement, ENDO will provide to NOVARTIS a
written report showing each of: (a) the actual Net Sales of the Licensed Product
during such quarter by ENDO, its Affiliates and permitted sublicensees
(including gross sales and deductions taken to calculate Net Sales), (b) the
portion of the Guaranteed Minimum Royalty applicable to such quarter, (c) the
royalties which accrued under Section 7.2(a) with respect to such Net Sales
(“Actual Royalties”) and the basis of calculating such Actual Royalties, and (d)
the amount due in accordance with Section 7.2(b)(ii) for such Agreement Quarter.
Such report shall be accompanied by payment of the amount owed for such
Agreement Quarter in accordance with Section 7.2(b)(ii). If any error in the
calculation of Net Sales in accordance with this Agreement or other adjustment,
discount, credit or rebate in


38

--------------------------------------------------------------------------------



the calculation of Net Sales in accordance with this Agreement results in an
adjustment (up or down) in the amount of royalties due, the amount of such
adjustment shall be reflected in the next royalty payment; provided, that if
this Agreement is no longer in effect, the applicable Party shall pay to the
other Party the amount of such adjustment promptly following written notice
thereof. ENDO shall notify NOVARTIS within thirty (30) days after it agrees to
any increase in distribution commissions/fees referred to in clause (x) of the
definition of Net Sales in Section 1.75.
(d)
Certain Adjustments. The obligation to make Guaranteed Minimum Royalty payments
is absolute and such payments shall be non-refundable, except as follows:

(i)
in the event of any failure of NOVARTIS to fulfill Firm Orders for Licensed
Product in accordance with Section 5 resulting in a Licensed Product “out of
stock” such that ENDO has no inventory of Licensed Products on hand in any of
its distribution centers or warehouses for fourteen (14) consecutive days during
any Agreement Year, provided, that for purposes of this Section 7.2(d)(i), Firm
Orders shall be deemed fulfilled upon delivery of the applicable shipment of
Licensed Product to the designated common carrier at the NOVARTIS Warehouse
(“Failure of Supply”), and such out of stock is not attributable to a Force
Majeure, then the Guaranteed Minimum Royalty for such Agreement Year shall be
reduced by an amount equal to the result obtained by the following equation: (i)
the Guaranteed Minimum Royalty divided by 365 multiplied by (ii) two times the
number of days during the Failure of Supply in excess of such fourteen (14) day
period;

(ii)
in the event a Failure of Supply continues for a period in excess of forty five
(45) days, ENDO and NOVARTIS shall meet as promptly as possible and attempt, in
good faith, to agree on additional reductions to ENDO’s future obligations
hereunder, including Guaranteed Minimum Royalties to the extent necessary to
appropriately reflect the impact on Net Sales of the Licensed Product, if any,
caused directly by such Failure of Supply, and appropriate reductions in minimum
Details and minimum A&P Expenses based thereon. In the event the Parties are
unable to agree, the matter shall be resolved in accordance with the Third Party
Dispute Resolution Procedures;

(iii)
in the event of the Launch in the Territory of any Generic Diclofenac Product by
any Person or OTC Equivalent Product by NOVARTIS or any of its Affiliates, then
the obligation to pay Guaranteed Minimum Royalties shall terminate for the
remainder of the Term of the Agreement effective as of the date of such Launch,
with the amount of Guaranteed Minimum Royalties applicable to the portion of the
Agreement Year in which such event occurs preceding such event being reduced on
a pro rated basis (based on the number of days preceding such event out of a 365
day year);


39

--------------------------------------------------------------------------------



(iv)
in the event of the Launch in the Territory of any OTC Equivalent Product by any
Third Party,

(I) the obligation to pay Guaranteed Minimum Royalties shall be reduced by fifty
percent (50%) for the remainder of the Term of the Agreement (except as set
forth below) effective as of the date of such Launch;
(II) if at the expiration of the OTC Launch Six Month Reference Period, Net
Sales of the Licensed Product have not declined by at least five percent (5%) as
compared to Net Sales during the six calendar month before such Launch, the
obligation to pay Guaranteed Minimum Royalties at the rate set forth in Section
7.2(b) shall be permanently (except as set forth below) restored and any reduced
Guaranteed Minimum Royalty paid by ENDO under clause (I) shall be paid to
NOVARTIS, if applicable, within thirty (30) days;
(III) if at the expiration of either of the OTC Launch Three Month Reference
Periods, Net Sales for such OTC Launch Three Month Reference Period have
declined, as compared to Net Sales during the three calendar month period before
such Launch, by twenty five percent (25%) or more, or if at the last day of such
OTC Launch Three Month Reference Period the number of “covered lives” eligible
for third party reimbursement in respect to purchases of Licensed Product as
referenced by the Managed Markets Information Service in its most recent report
have declined by twenty five percent (25%) or more as compared to the number of
“covered lives” immediately prior to such Launch, ENDO shall no longer be
obligated to pay any Guaranteed Minimum Royalties for the remainder of the Term
of the Agreement effective as of the end of the applicable OTC Launch Three
Month Reference Period and ENDO shall not be obligated to repay any amount
referred to in clause (II);and
(v)     as provided in Section 4.10(iv).
Except as expressly set forth in this Agreement, Guaranteed Minimum Royalties
shall not be reduced, limited, recouped or credited for any reason.


7.3
Sales Milestone. ENDO shall pay NOVARTIS AG a non-refundable, non-recoupable,
non-creditable sales milestone of $25,000,000 upon the first achievement of
Agreement Year Net Sales in excess of $300,000,000. The above sales milestone,
if payable, shall be payable only once. If payable, payment of the above sales
milestone shall be due to NOVARTIS AG within forty-five (45) days after the end
of the Agreement Quarter in which the milestone was reached.




40

--------------------------------------------------------------------------------



SECTION 8
DEVELOPMENT OF THE LICENSED PRODUCT AND NEW INDICATIONS
8.1
Development.

(a)
Licensed Product. NOVARTIS shall be solely responsible for all Development of
the Licensed Product, at its discretion, subject to Section 8.3. NOVARTIS is
under no obligation to conduct any Development of the Licensed Product, other
than Required Phase IV Studies. ENDO and its Affiliates shall not, directly or
through any Third Party, initiate, sponsor, fund or otherwise conduct any
clinical study or Development activities with respect to the Licensed Product,
except as otherwise permitted by this Section 8. ENDO shall cooperate and
provide to NOVARTIS any assistance reasonably required by NOVARTIS in connection
with Development of the Licensed Product.

(b)
Development by ENDO. Notwithstanding Section 8.1(a), ENDO shall be entitled to
conduct clinical studies with respect to the Licensed Product, provided that it
pays all Development Costs related thereto and conducts any such study in
accordance with a Development Plan submitted for review and approval of the JCC.
The JCC shall be entitled to reject any proposed clinical study if, among other
reasons, such study may have an adverse impact on the Development or
Commercialization of the Licensed Product, any Line Extension, any OTC
Equivalent Product or any other new indication study. The Field shall be
expanded to include any approved new indications for the Licensed Product in the
Territory based on the results of such clinical studies. NOVARTIS shall have
full access and reference rights on an exclusive basis to clinical studies and
related Technology to enable NOVARTIS to effect an OTC Switch and to
Commercialize the resulting OTC Product.

(c)
New Indications Developed by NOVARTIS. In addition, in the event that NOVARTIS
proposes to Develop the Licensed Product for use in an indication outside the
Field and ENDO pays for the Development Costs incurred or to be incurred by or
on behalf of NOVARTIS in order to obtain FDA Approval for such new indication in
accordance with the allocations and limitations set forth in Section 8.3, then,
upon Approval by the FDA of such new indication for the Licensed Product, the
Field shall be expanded to include such new indication, provided that NOVARTIS
shall have the OTC Switch rights with respect to the Licensed Product for such
new indication as set forth in Section 9 and full access rights to such results
to enable NOVARTIS to effect an OTC Switch. NOVARTIS shall provide reasonable
written notice to ENDO in the event that it determines to pursue any new
indication for the Licensed Product.

8.2
Development Plans; Clinical Studies. Prior to initiating any clinical studies of
the Licensed Product in the Territory for which ENDO is obligated to provide
funding pursuant to Section 8.3, a Party shall submit a Development Plan for
review (and approval, in the case of a Development Plan submitted by ENDO) by
the JCC. Thereafter, an updated Development Plan shall be submitted by the
applicable Party to the JCC at least ninety (90) days prior to


41

--------------------------------------------------------------------------------



the beginning of each Agreement Year. Each Development Plan will incorporate a
Development budget and will set forth the plan for the Development of the
Licensed Product for use in the Territory for the applicable year, including:
(a) costs and expenses to be incurred in connection with the Development of the
Licensed Product; (b) clinical studies and regulatory plans for the Development
of the Licensed Product; (c) protocols for, or description of studies related
to, the Development of the Licensed Product; (d) quality control and quality
assurance standards for the Development of the Licensed Product; and (e)
standards for product safety and regulatory compliance in connection with the
Development of the Licensed Product. For the avoidance of doubt, NOVARTIS shall
not be required to submit a Development Plan for any clinical studies that ENDO
is not required to fund pursuant to Section 8.3.
8.3
Development Costs.

(a)
Development Costs incurred in connection with Development of the Licensed
Product shall be allocated between the Parties as follows:

 
ENDO
NOVARTIS
Required Phase IV Studies
100% up to Maximum Amount of $5 million
100% of excess over Maximum Amount
Competitive Defense Study
100% up to Maximum Amount of $6 million
100% of excess over Maximum Amount
Pediatric Exclusivity Study
100% up to Maximum Amount of $4 million
100% of excess over Maximum Amount
Other clinical studies requested by the FDA for the Rx Product that NOVARTIS
elects to conduct
50%
50%
Other clinical studies initiated by NOVARTIS not at the request of the FDA
0
100%
Clinical studies which are either initiated by ENDO or initiated by NOVARTIS for
which ENDO has agreed to pay for new indications for the Licensed Product
100%
0



(b)
ENDO shall reimburse NOVARTIS for Development Costs for which it is responsible
in accordance with and subject to the foregoing allocations and limitations. For
the purpose of clarity, NOVARTIS shall be solely responsible for all Development
Costs in excess of any relevant Maximum Amount set forth in Section 8.3(a).
Except with respect to Required Phase IV Studies, for which NOVARTIS will retain
ultimate authority, and except as set forth below with respect to a Pediatric
Exclusivity Study, ENDO shall have final decision-making authority as to whether
any clinical study it is obligated to fund will be conducted; provided,


42

--------------------------------------------------------------------------------



that (i) NOVARTIS shall have sole decision-making authority with respect to all
other aspects of any such clinical study and (ii) once ENDO approves initiation
of a clinical study, it shall not withdraw such approval. ENDO will pay for a
Pediatric Exclusivity Study if it receives confirmation in the form of a written
FDA communication which identifies a pediatric study which can reasonably be
conducted and submitted in sufficient time to obtain regulatory exclusivity for
the Licensed Product.


SECTION 9
OTC SWITCH RIGHTS
9.1
OTC Switch of Licensed Product. Subject to the final sentence of this Section
9.1, NOVARTIS and/or its Affiliates shall have the exclusive right, at its sole
discretion, to effect a switch of the Licensed Product from an Rx Product to an
OTC Product in the Territory (an “OTC Switch”) by filing an amendment or
supplement to the Licensed Product NDA or taking any other action necessary or
advisable in connection therewith to effect the OTC Switch, and thereafter to
Commercialize such OTC Product. For the avoidance of doubt, an OTC Switch may be
effected for one or more indications included in the Field from time to time.
ENDO shall cooperate fully with NOVARTIS in connection with an OTC Switch,
including, providing any materials required by NOVARTIS to support the OTC
Switch. Notwithstanding the foregoing, NOVARTIS shall not Launch an OTC
Equivalent Product prior to the fourth (4th) anniversary of the Launch of the
Licensed Product, and NOVARTIS shall not take any action that results in the
loss of Rx Product status for the Licensed Product prior to such time. NOVARTIS
shall notify ENDO when it submits a filing to the FDA in respect of an OTC
Equivalent Product.

9.2
Royalty. In the event this Agreement is terminated pursuant to Section 17.2 as a
result of the Launch by NOVARTIS or its Affiliates of an OTC Equivalent Product
in the Territory that results in the declassification of the Licensed Product as
an Rx Product, then, from the date of such Launch and for a five (5) year period
thereafter, NOVARTIS will make quarterly royalty payments to ENDO on Net Sales
of such OTC Equivalent Product in the Territory by NOVARTIS, its Affiliates and
their respective licensees or sublicensees at the rates set forth below,
provided that, as a condition to the payment of any and all such royalties, Net
Sales of the Licensed Product in the Territory shall have exceeded $175,000,000
for the twelve (12) month period prior to the Launch of (i) the OTC Equivalent
Product by NOVARTIS or its Affiliates, (ii) an OTC Equivalent Product by any
other Person or (iii) a Generic Diclofenac Product. Notwithstanding the
foregoing, if a Third Party obtains regulatory exclusivity for at least three
years on an OTC Equivalent Product prior to any Launch by NOVARTIS or its
Affiliates, no royalties shall be payable pursuant to this Section 9.2.


43

--------------------------------------------------------------------------------



Year Following Launch of the OTC Equivalent Product by NOVARTIS


Royalty Rate
1
5.0%
2
10.0%
3
15.0%
4
10.0%
5
5.0%



Notwithstanding any other provision hereof, ENDO shall not be entitled to any
compensation with respect to the OTC Switch or OTC Equivalent Product except for
the foregoing royalties, if applicable.


9.3
Right of First Negotiation on Certain ENDO Products. Prior to ENDO offering such
rights to any Third Party, the Parties shall negotiate in good faith for a
period of ninety (90) days from written notice by ENDO to NOVARTIS with respect
to the terms and conditions of a license or collaboration between the Parties on
the marketing, promotion, distribution and/or sale in the Territory of Frova® or
Lidoderm® as an OTC Product. If the Parties are unable to agree upon terms and
conditions of such a license or collaboration on or before the expiration of
such ninety (90) day period, then ENDO shall thereafter have the right to
Develop and Commercialize itself or enter into a license or other collaboration
with any Third Party with respect to such OTC Product and NOVARTIS shall have no
rights with respect thereto, provided that any license or collaboration that
ENDO enters into or proposes to enter into within the 180-day period following
the end of such negotiation period must be on terms and conditions in the
aggregate no more favorable to such Third Party than those last offered to
NOVARTIS during the negotiation period.



SECTION 10
LINE EXTENSIONS; NON-COMPETE
10.1
Line Extensions.

(a)
(i)    For the purposes of this Agreement, the Licensed Product for new
indications funded by NOVARTIS without reimbursement from ENDO or any diclofenac
topical dispersible product in formulations different from the Licensed Product
or concentrations other than 1% to be Developed and Commercialized as an Rx
Product, shall be deemed to be a “Line Extension.” NOVARTIS retains all rights
to research, Develop, and, subject to receipt of applicable Approvals,
Commercialize Line Extensions inside and outside the Territory, subject only to
ENDO’s rights set forth in this Section 10.

(ii)
Notwithstanding the foregoing, NOVARTIS shall not Commercialize a Line Extension
in the Territory during the Initial Term.


44

--------------------------------------------------------------------------------



(b)
The Parties shall negotiate in good faith for a period of ninety (90) days from
the Execution Date with respect to the terms and conditions of a license to Line
Extensions currently planned for Development by NOVARTIS. If the Parties are
unable to agree upon terms and conditions of such a license on or before the
expiration of such ninety (90) day period, then NOVARTIS shall thereafter have
the right to Develop or Commercialize itself or enter into a license or other
collaboration with any Third Party with respect to any such Line Extension, in
each case subject to the limitations set forth in this Agreement, provided that
any license or collaboration that NOVARTIS enters into or proposes to enter into
within the 180-day period following the end of such negotiation period must be
on terms and conditions in the aggregate no more favorable to such Third Party
than those last offered to ENDO during the negotiation period.

10.2
Non-Compete.

(a)
During the Initial Term of this Agreement, neither of the Parties nor any of
their Affiliates shall, nor shall any of them license or collaborate with a
Third Party to, market, promote, advertise or sell in the Territory any NSAID Rx
Product that is sprayable, spreadable or dispersible in any form (excluding
patches) used for the localized treatment of pain in humans (each, a “Competing
Topical NSAID”), other than (i) the Licensed Product pursuant to this Agreement,
and (ii) any Competing Topical NSAID Commercialized by Novartis (or its
Affiliates) and used for treatment of the eye or any Competing Topical NSAID
Commercialized by Sandoz AG (or its subsidiaries), provided that NOVARTIS shall
not in any way facilitate, assist or cooperate with Sandoz AG or its
subsidiaries, including by providing Sandoz AG or its subsidiaries with a right
of reference to the Licensed Product NDA, including the chemistry, manufacturing
and control (CMC) section thereof.

(b)
In the event that any merger, acquisition or similar transaction (other than the
acquisition of any rights or business primarily related to a Competing Topical
NSAID which shall be governed solely by the preceding paragraph (a)) results in
ENDO or any of its Affiliates controlling any Competing Topical NSAID, other
than any topically applied diclofenac gel product (which shall be governed
solely by the preceding paragraph (a)), and which is then being Commercialized
in the Territory or which is subsequently Commercialized (an “ENDO Competing
Product”), then, from and after the later of consummation of such transaction or
Launch of such ENDO Competing Product, and until the earlier of (i) the
expiration of the Initial Term, (ii) immediately upon completion of ENDO’s
divestiture of the ENDO Competing Product, or (iii) ninety (90) days after ENDO
permanently ceases detailing and incurring expenses in the nature of A&P
Expenses in respect of the ENDO Competing Product, ENDO shall pay to NOVARTIS a
royalty on Net Sales of the ENDO Competing Product calculated in accordance with
Section 7.2(a), with Net Sales of the Licensed Product and Net Sales of the ENDO
Competing Product being aggregated for purposes of determining the applicable
royalty rate pursuant to Section 7.2(a). Net Sales of the ENDO Competing Product
shall not be applied


45

--------------------------------------------------------------------------------



towards meeting Guaranteed Minimum Royalties. For the avoidance of doubt, in the
event that ENDO enters into any transaction meeting the conditions set forth in
this Section 10.2(b), ENDO’s sole obligations resulting therefrom shall be to
pay the applicable royalties described in this Section 10.2(b) and ENDO shall
not be deemed to be in violation of Section 10.2(a) or any other provision of
this Agreement solely by reason of having entered into such transaction or
controlling a Competing Topical NSAID as a result thereof.
(c)
Notwithstanding Section 10.2(a), this Section 10 shall not apply to any
Competing NSAID Product to which NOVARTIS or its Affiliates acquire rights as a
result of any merger, acquisition or similar transaction (other than the
acquisition of any rights or business primarily related to a Competing Topical
NSAID).



SECTION 11
INTELLECTUAL PROPERTY
11.1
Corporate Names and Trademarks.

(a)
Each Party or its Affiliates, as applicable, shall retain all right, title and
interest in and to its respective corporate name and logo and any other
derivative or form thereof (collectively, “Corporate Names”), and each Party
shall file, prosecute, and maintain legal protection for such Corporate Names at
their own expense. Each Party shall have full control and authority over any
claim, suit, or other proceeding relating to the Corporate Name of it or its
Affiliates.

(b)
The Licensed Product shall be promoted and sold in the Territory under the
Product Trademark. Except as expressly set forth herein, ENDO shall have no
rights in or to the Product Trademark or the goodwill pertaining thereto.
NOVARTIS (or its Affiliates, as applicable) shall own and retain all rights to
association of trademark, trade dress, service marks, domain names, copyrights,
or goodwill associated therewith, and all use of the Product Trademark by ENDO
and its Affiliates shall, at all times inure to the benefit of NOVARTIS (or its
Affiliates, as applicable). ENDO shall utilize the Product Trademark only on
Promotional Materials approved by the JCC for the purposes contemplated herein.
ENDO agrees that upon termination or expiration of the Term of this Agreement,
and the expiration of the time it is permitted to sell Licensed Product under
Section 17.5(b), ENDO shall (and shall cause its Affiliates and permitted
subcontractors to) discontinue forthwith all use of the Product Trademark. All
uses by ENDO of the Product Trademark shall comply with this Agreement and
applicable Law.

(c)
NOVARTIS or an Affiliate thereof shall be solely responsible to maintain and
enforce the Product Trademark, and maintain the goodwill pertaining thereto, at
NOVARTIS’ expense.


46

--------------------------------------------------------------------------------



11.2
Ownership and Rights with Respect to Newly Created Technology. All Technology
relating to Licensed Product created or Invented solely by NOVARTIS and its
Affiliates, solely by ENDO or its Affiliates or jointly by NOVARTIS and ENDO or
their respective Affiliates and resulting from activities under this Agreement
shall be owned by NOVARTIS or an Affiliate thereof; provided, that ENDO shall be
entitled to use such Technology as set forth in Section 2.

11.3
Third Party Infringement. If either Party believes that a Third Party is
infringing the Product Trademark or any NOVARTIS AG Technology or NOVARTIS
Technology in the Territory, such Party shall promptly notify the other Party
hereto. At its sole discretion, NOVARTIS (or its Affiliates, as appropriate)
shall have the sole right and responsibility to conduct all Third Party
infringement actions relating to the Product Trademark or any NOVARTIS AG
Technology or NOVARTIS Technology in the Territory. The costs of any
infringement action brought by NOVARTIS (or its Affiliates) against a Third
Party shall be borne by NOVARTIS. ENDO and its Affiliates shall assist NOVARTIS
and its Affiliates at its expense and cooperate in any such infringement
litigation, including actions in federal court, state court and the U.S. Patent
and Trademark Office, at NOVARTIS’ (or its Affiliates’) reasonable request. Any
Damages obtained as a result of any such action and any funds received as part
of a settlement of any such action shall first be allocated in a proportional
manner to the litigation expenses of each Party, and NOVARTIS shall receive any
amount remaining after such expenses are reimbursed.



SECTION 12
BOOKS AND RECORDS;
AUDITS; TAXES; PAYMENT CURRENCY; AND OTHER TERMS
12.1
Books and Records. The Parties shall, and shall cause each of their respective
Affiliates to, keep complete, true and accurate books and records in accordance
with the defined Accounting Standards. The Parties will keep such books and
records for at least three (3) years following the end of the Agreement Year to
which they pertain. Such books of accounts shall be kept at the Party’s
principal place of business. Each Party shall, and shall cause each of its
respective Affiliates to, permit auditors, as provided in Section 12.2, to visit
and inspect, during regular business hours and under the guidance of officers of
the Party being inspected, and to examine the books of account of such Party or
such Affiliate and discuss the affairs, finances and accounts of such Party or
such Affiliate with, and be advised as to the same by, its and their officers
and independent accountants.

12.2
Audits. The Parties shall have audit rights as described in this Section 12.2;
provided, that audits may only be conducted for the purpose of determining or
reconciling calculations made in respect of (i) Net Sales; (ii) A&P Expenses,
(iii) Details, (iv) distribution of samples, (v) Development Costs (to the
extent that ENDO is funding such costs), or (vi) Manufacturing costs related to
adjustments in the price of the Licensed Product under Section 5.9(b).


47

--------------------------------------------------------------------------------



(a)
For the purposes of the audit rights described in this Section 12, the Party
subject to an audit in any given year will be referred to as the “Auditee” and
the other Party who has audit rights will be referred to as the “Audit Rights
Holder.”

(b)
Each Party may, upon request and at its expense (except as provided for herein),
cause an internationally-recognized independent accounting firm selected by it,
other than one to whom the Auditee has a reasonable objection (the “Audit
Team”), to audit during ordinary business hours the books and records of the
Auditee and the correctness of any payment made or required to be made to or by
such Auditee, and any report underlying such payment (or lack thereof), pursuant
to the terms of this Agreement. Prior to commencing its work pursuant to this
Agreement, the Audit Team shall enter into an appropriate confidentiality
agreement with the Auditee.

(c)
In respect of each audit of the Auditee’s books and records: (i) the Auditee may
only be audited once per calendar year, unless a prior audit reveals any
material discrepancy, in which case, more frequent audits will be permitted;
(ii) no records for any given Agreement Year may be audited more than once for
the same purpose, unless a prior audit reveals any material discrepancy, in
which case, more frequent audits will be permitted; and (iii) the Audit Rights
Holder shall only be entitled to audit books and records of the Auditee from the
three (3) Agreement Years prior to the Agreement Year in which the audit request
is made.

(d)
In order to initiate an audit for a particular Agreement Year, the Audit Rights
Holder must provide written notice to the Auditee. The Audit Rights Holder shall
provide the Auditee with notice of one or more proposed dates of the audit not
less than forty-five (45) calendar days prior to the first proposed date. The
Auditee will reasonably accommodate the scheduling of such audit. The Auditee
shall reasonably cooperate with such audit.

(e)
The audit report and basis for any determination by an Audit Team shall be made
available for review and comment by the Auditee, and the Auditee shall have the
right, at its expense, to request a further determination by such Audit Team as
to matters which the Auditee disputes (to be completed no more than thirty (30)
calendar days after the first determination is provided to such Auditee and to
be limited to the disputed matters). If the Parties disagree as to such further
determination, the Audit Rights Holder and the Auditee shall mutually select an
internationally-recognized independent accounting firm that shall make a final
determination as to the remaining matters in dispute that shall be binding upon
the Parties.

If the audit shows any under-reporting or underpayment, or overcharging by any
Party, that under-reporting, underpayment or overcharging shall be reported to
the Audit Rights Holder and the underpaying or overcharging Party shall remit
such underpayment or reimburse such overcompensation to the underpaid or
overcharged Party within thirty (30) calendar days of receiving the audit
report. Further, if the audit for an Agreement Year shows an under-reporting or
underpayment or an overcharge by any Party for that period in excess of ten
percent (10%) of the amounts properly determined, the underpaying or
overcharging Party,

48

--------------------------------------------------------------------------------



as the case may be, shall reimburse the applicable underpaid or overcharged
Party, for its respective audit fees and reasonable out-of-pocket expenses in
connection with said audit, which reimbursement shall be made within thirty (30)
calendar days of receiving appropriate invoices and other support for such
audit-related costs.


12.3
Accounting Standards. All costs and expenses and other financial determinations
with respect to this Agreement shall be determined in accordance with Accounting
Standards, as generally and consistently applied by the Parties.

12.4
Taxes. Any withholding or other taxes that either Party or its Affiliates are
required by Law to withhold or pay on behalf of the other Party, with respect to
any payments to it hereunder, shall be deducted from such payments and paid to
the applicable Governmental Authority contemporaneously with the remittance to
the other Party; provided, however, that the withholding Party shall furnish the
other Party with proper evidence of the taxes so paid. Each Party shall furnish
the other Party with appropriate documents to secure application of the most
favorable rate of withholding tax under applicable Law.

12.5
Payment Currency. All amounts due under this Agreement shall be paid to the
designated Party in United States Dollars.

12.6
Payments. The Parties agree that, unless otherwise mutually agreed by the
Parties or otherwise provided in this Agreement, amounts due by one Party to the
other shall be payable by wire transfer of immediately available funds in United
States dollars within thirty (30) days after receipt of the corresponding
statement or invoice to a bank account, details of which are to be communicated
by the receiving party. If a Party fails to pay any invoiced amount when due,
interest may be charged by the other Party equal to the lesser of one percent
(1%) or the highest rate permitted by law on the outstanding amount for each
month or portion thereof that such amount is overdue.



SECTION 13
REPRESENTATIONS AND WARRANTIES
13.1
Mutual Representations and Warranties. Each of the NOVARTIS Parties, severally
and not jointly, and ENDO represents and warrants to the other as follows: (a)
it is duly organized and validly existing under the Laws of its jurisdiction of
incorporation; (b) it has full corporate power and authority and has taken all
corporate action necessary to enter into and perform this Agreement; (c) the
execution and delivery by it of this Agreement and the performance by it of its
obligations hereunder will not constitute a breach of, or conflict with, its
organizational documents nor any other material agreement or arrangement by
which it is bound; (d) this Agreement is its legal, valid and binding
obligation, enforceable in accordance with the terms and conditions hereof,
except as such enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors and (ii) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law); and (e) no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee in


49

--------------------------------------------------------------------------------



connection with this Agreement or the transactions contemplated hereby based on
arrangements made by it or on its behalf.
13.2
Representations and Warranties of ENDO. ENDO represents and warrants to NOVARTIS
as follows:

(a)
ENDO is not insolvent and will not be insolvent as a result of, or immediately
following, execution of this Agreement or payment of the Upfront Payment, under
any bankruptcy, receivership or insolvency law, and has been paying its debts as
they become due and within vendor terms, in all material respects;

(b)
ENDO has or will have cash available in sufficient amounts so as to enable it to
satisfy its payment obligations hereunder as and when they become due;

(c)
neither ENDO nor any of its Affiliates, nor, to ENDO’s knowledge, any of their
respective officers, directors, employees or agents has been (i) convicted of an
offense related to any federal or state health care program; (ii) excluded or
otherwise rendered ineligible for Federal or State health care program
participation; (iii) debarred under Subsection (a) or (b) of Section 306 of the
Act or (iv) debarred by the FDA under the provisions of the Generic Drug
Enforcement Act of 1992, as amended, or any other applicable Laws; and

(d)
Except for development activities pursuant to this Agreement, neither ENDO nor
any of its Affiliates is itself Developing or collaborating with a Third Party
to Develop any Competing Topical NSAID used to treat pain in humans to be
Commercialized in the Territory.

13.3
Representations and Warranties of the NOVARTIS Parties. Each of the NOVARTIS
Parties, severally and not jointly, represents and warrants to ENDO as follows:

(a)
NOVARTIS AG is the owner of, or has exclusive rights to, the Product Trademark
and NOVARTIS is the owner of, or has exclusive rights to, the Licensed Product
NDA, in each case free and clear of liens and encumbrances that would reasonably
be expected to have a material adverse effect on the rights granted to ENDO
under this Agreement (a “Material Adverse Effect”). The NOVARTIS Parties have
not granted rights in the Product Trademark or the Licensed Product NDA to any
Third Party which are inconsistent with the rights granted to ENDO under this
Agreement or would have a Material Adverse Effect;

(b)
To the knowledge of the NOVARTIS Parties, each facility owned or controlled by
NOVARTIS or its Affiliates and currently used in the manufacture of the Licensed
Product is in compliance with all applicable Laws, except for any non-compliance
that would not reasonably be expected to have a Material Adverse Effect;

(c)
Neither of the NOVARTIS Parties has received any written claims challenging the
ownership, validity or scope of the Product Trademark or the Licensed Product
NDA


50

--------------------------------------------------------------------------------



or any other NOVARTIS Technology or NOVARTIS AG Technology that would reasonably
be expected to have a Material Adverse Effect. To the knowledge of the NOVARTIS
Parties, no Person has any intellectual property rights in the Territory that
would reasonably be expected to prevent the NOVARTIS Parties or ENDO from
performing its obligations hereunder in accordance with this Agreement, in
either case, in any material respect;
(d)
The NOVARTIS Parties will not create, incur, or permit to exist on or to the
Product Trademark or the Licensed Product NDA any lien or claim, in each case
that would reasonably be expected to have a Material Adverse Effect;

(e)
(i) NOVARTIS has provided ENDO, or given ENDO access to, true and complete paper
or electronic copies of the NDA and material FDA correspondence relating to the
NDA, provided that any information relating to the clinical programs for the
Licensed Product was not disclosed or was redacted. (ii) NOVARTIS has not failed
to disclose any information relating to the Licensed Product and within the
control of NOVARTIS or its Affiliates requested pursuant to ENDO’s due diligence
request list attached hereto as Schedule 13.3(e), which failure would, to the
knowledge of NOVARTIS, reasonably be expected to have a Material Adverse Effect.
(iii) In Developing the Licensed Product, to its knowledge, NOVARTIS has not
misappropriated any trade secret of any Third Party which misappropriation would
reasonably be expected to have a Material Adverse Effect; and

(f)
(f)    Except as set forth on Schedule 13.3(f) and except as provided in this
Agreement, neither NOVARTIS nor any of its Affiliates is Developing or
collaborating with a Third Party to Develop any Competing Topical NSAID for use
in treating pain in humans to be Commercialized in the Territory.

13.4
DISCLAIMER OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY HERETO MAKES ANY, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, GUARANTEES, OR WARRANTIES, IMPLIED, STATUTORY OR OTHERWISE, IN
CONNECTION WITH THIS AGREEMENT, THE LICENSED PRODUCT (INCLUDING THE SAFETY OR
EFFICACY THEREOF) OR OTHERWISE WITH RESPECT TO THE SUBJECT MATTER HEREOF,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT OR COVERAGE OF ANY PRODUCT BY OR VALIDITY OF
ANY PATENTS, AND ANY AND ALL WARRANTIES THAT MAY ARISE OUT OF COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE. EXCEPT AS SET FORTH IN SECTION
13.3(e)(ii) ABOVE, NEITHER NOVARTIS, ITS AFFILIATES NOR ANY OTHER PERSON SHALL
HAVE OR BE SUBJECT TO ANY LIABILITY TO ENDO OR ANY OTHER PERSON RESULTING FROM
THE DISTRIBUTION TO ENDO, OR ENDO’S USE OF, ANY INFORMATION, DOCUMENTS OR
MATERIALS MADE AVAILABLE TO ENDO IN ANY “DATA ROOMS”, MANAGEMENT


51

--------------------------------------------------------------------------------



PRESENTATIONS OR IN ANY OTHER FORM IN EXPECTATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


SECTION 14
CONFIDENTIALITY
14.1
Confidential Information. Each of NOVARTIS and ENDO acknowledges that all
Confidential Information provided by the other Party or its respective
Affiliates is confidential or proprietary to such other Party or its respective
Affiliates and agrees to (i) maintain such information in confidence during the
Term of this Agreement and for a period of five (5) years thereafter and (ii)
use such information solely for the purpose of performing its respective
obligations hereunder. Each of NOVARTIS and ENDO covenants that neither it nor
any of its respective Affiliates shall disclose any such information except to
its or its Affiliates’ Representatives solely for purposes of performing its
obligations under this Agreement; provided, that such Representatives are
subject to substantially the same confidentiality obligations as the Parties
hereunder. The foregoing confidentiality obligations shall not apply to
Confidential Information which is required to be disclosed to a Governmental
Authority by applicable Law, in which case the disclosing Party shall promptly
notify the other Party of such disclosure and the procedures, such as a
protective order, instituted to protect the confidentiality of the Confidential
Information to be disclosed.

14.2
Injunctive Relief. Each Party acknowledges that damages resulting from
disclosure of the Confidential Information will be an inadequate remedy and
that, in the event of any such disclosure or any indication of an intent to
disclose such information, a Party (or its Affiliates) owning such information
will be entitled to injunctive relief or other equitable relief in addition to
any and all remedies available at law or in equity, including the recovery of
damages and reasonable attorneys’ fees.

14.3
Publicity. ENDO agrees not to issue any press releases or other non-promotion
related written communications to the media, including question and answer
documents and standby statements, concerning this Agreement without the prior
written consent of NOVARTIS to the form, timing and content of any such release
or other non-promotion related written communication except as set forth below;
provided, that NOVARTIS shall have sole approval of all scientific publications,
subject to the right of ENDO to review and provide comments with respect to any
such publications, which NOVARTIS shall consider in good faith. ENDO shall
provide NOVARTIS a reasonable opportunity (but no less than seventy-two (72)
hours, except as required by Law) to review such press release or other
non-promotion related written communication in order to provide its consent,
which consent shall not be unreasonably withheld or delayed. NOVARTIS shall
provide ENDO a reasonable opportunity (but no less than seventy-two (72) hours,
except as required by Law) to review any press release or other non-promotion
related written communications to the media to be issued or made by NOVARTIS
with respect to this Agreement or the promotion of the Licensed Product in the
Territory in order for ENDO to provide its comments with respect thereto, which
will be considered by NOVARTIS in good faith but with no obligation on the part
of NOVARTIS to accept. Except as required by Law or by the rules of a nationally
recognized stock exchange, neither Party (or their respective Affiliates) shall
disclose to any Third Party, under any circumstances, any terms of this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. In the event


52

--------------------------------------------------------------------------------



a disclosure is required by Law or by the rules of a nationally recognized stock
exchange, the Parties shall coordinate with each other with respect to the
timing, form and content of such required disclosure. In the event the Parties
are unable to agree on the form or content of any such required disclosure, such
disclosure shall be limited to the minimum required, as determined by the
disclosing Party in consultation with its legal counsel.


SECTION 15
INDEMNITY; PRODUCT LIABILITY
15.1
Indemnity.

(a)
Each Party (the “Indemnifying Party”) shall indemnify and hold harmless the
other Party, its Affiliates and their respective officers, directors, employees
and agents (collectively, the “Indemnified Party”) from and against all claims,
demands, losses, liabilities, damages, fines, costs and expenses, including
reasonable attorneys’ fees and costs and amounts paid in settlement
(collectively, “Damages”), arising out of:

(i)the negligence, recklessness, bad faith, intentional wrongful acts or
omissions of the Indemnifying Party or its Affiliates or Representatives in
connection with activities undertaken pursuant to this Agreement, except to the
extent that Damages arise out of the negligence, recklessness, bad faith or
intentional wrongful acts, or omissions committed by the Indemnified Party or
its Affiliates (or, to the extent permitted under this Agreement, their
respective Representatives working on their behalf); and
(ii)breach by the Indemnifying Party or its Affiliates or Representatives of the
covenants and agreements of, or the representations and warranties made by it
in, this Agreement.
(b)
Except as otherwise provided in Section 11, the Party entitled to
indemnification under this Section 15 shall notify the Party potentially
responsible for such indemnification promptly of becoming aware of any claim or
claims asserted or threatened against the Indemnified Party which could give
rise to a right of indemnification under this Agreement; provided, however, that
the failure to give such notice shall not relieve the Indemnifying Party of its
indemnity obligation hereunder except to the extent that such failure materially
prejudices its rights hereunder.

(c)
Except as otherwise provided in Section 11, and except in connection with any
claim based on actual or alleged violation of Law, the Indemnifying Party shall
have the right to defend, at its sole cost and expense, such claim by all
appropriate proceedings; provided, however, that the Indemnifying Party may not
enter into any compromise or settlement unless (i) such compromise or settlement
includes as an unconditional term thereof, the giving by the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim; and
(ii) the Indemnified Party consents to such


53

--------------------------------------------------------------------------------



compromise or settlement; provided, that such consent shall not be required if
such compromise or settlement does not involve (A) any admission of legal
wrongdoing by the Indemnified Party, (B) any payment by the Indemnified Party
that is not indemnified hereunder or (C) the imposition of any equitable relief
against the Indemnified Party.
(d)
Except as otherwise provided in Section 11, the Indemnified Party may
participate in, but not control, any defense or settlement of any claim
controlled by the Indemnifying Party pursuant to this Section 15.1 and if such
claim is being defended by the Indemnifying Party, the Indemnified Party shall
bear its own costs and expenses with respect to such participation.

15.2
Product Liability.

(a)
ENDO shall indemnify and hold NOVARTIS harmless, in the manner set forth in
Section 15.1, for Damages arising out of or resulting from any claims, actions,
suits, proceedings, hearings, investigations or demands of Third Parties that
involve death or bodily injury to any individual, including any product
liability actions (collectively, “Product Liability Claims”), other than any
such Damages which are set forth in Section 15.2 (b).

(b)
NOVARTIS shall indemnify and hold ENDO harmless, in the manner set forth in
Section 15.1, for Damages arising out of or resulting from Product Liability
Claims attributable to NOVARTIS’ negligence, recklessness, bad faith,
intentional wrongful acts, or breach of this Agreement, including the failure of
any Licensed Product to meet the Specifications, the requirements of the
Licensed Product NDA, GMP Requirements and/or all applicable Laws, or to a
manufacturing defect.



SECTION 16
FORCE MAJEURE
16.1
Force Majeure. In the event of strikes, lock-outs, earthquakes, fires, storms,
floods, wars, acts of terrorism, explosions or, in the case of NOVARTIS’
obligations, unavailability of raw materials for Licensed Product due to any of
the aforementioned events (“Force Majeure”), the Parties agree that, if either
NOVARTIS or ENDO finds itself wholly or partially unable to fulfill its
respective obligations in this Agreement by reasons of Force Majeure, the Party
affected will advise the other Party in writing of its inability to perform,
giving a detailed explanation of the occurrence of the event which excuses
performance as soon as possible after the cause or event has occurred. If such
notice is given, the performance of the Party giving the notification, except
the payment of funds (subject to the provision below), shall be abated, and any
time deadlines shall be extended for so long as performance may be prevented by
Force Majeure. Except for the payment of funds that are or become due and
payable, neither Party shall be required to make up any performance that was
prevented by Force Majeure. Anything herein to the contrary notwithstanding,
ENDO shall


54

--------------------------------------------------------------------------------



not be obligated to make Guaranteed Minimum Royalty payments or perform its
minimum Detailing and A&P commitments during the period of time that NOVARTIS is
unable to meets its obligations in respect of manufacture and delivery of
Licensed Products as a result of Force Majeure.


SECTION 17
TERM AND TERMINATION
17.1
Term.

(a)
The term of this Agreement shall begin on the Execution Date and expire at the
end of the fifth (5th) Agreement Year, unless extended in accordance with this
subsection (a) or sooner terminated as provided in this Agreement (the “Initial
Term”). The term of this Agreement shall be extended for a period of one (1)
year (each, a “Renewal Term”) at the expiration of the Initial Term and each
Renewal Term, as applicable, unless (i) ENDO shall provide written notice of
non-renewal to NOVARTIS at least six (6) months prior to the expiration of the
Initial Term or the first Renewal Term, as applicable, or (ii) either Party
shall provide written notice of non-renewal to the other Party at least six (6)
months prior to the expiration of any Renewal Term after the first Renewal Term.

(b)
As used herein, the “Term of this Agreement” shall mean the Initial Term and the
Renewal Terms, if any.

17.2
Automatic Termination. This Agreement shall automatically terminate upon the
Launch in the Territory of any OTC Equivalent Product by NOVARTIS, its
Affiliates or a Third Party that results in the declassification of the Licensed
Product as an Rx Product.

17.3
Termination. This Agreement shall be terminable forthwith upon reasonable
written notice, if one or more of the following events should occur:

(a)
by either Party, if the other Party commits a material breach of this Agreement,
which breach shall not have been remedied within (i) ninety (90) days from the
giving of written notice requiring such breach (other than a payment default) to
be remedied if such breach is capable of being cured during such ninety (90) day
period, or (ii) thirty (30) days from the giving of notice by either Party to
the other of default by the other Party in any payment required under this
Agreement;

(b)
without limiting the foregoing, ENDO’s failure to deliver at least fifty percent
(50%) of the minimum Details or Primary Details to Target Prescribers in
accordance with Section 4.4(b) in any Agreement Semester (taking into account
ENDO’s right to cure any such shortfall in the next Agreement Quarter) shall
constitute a valid basis for NOVARTIS to terminate this Agreement pursuant to
Section 17.3(a);


55

--------------------------------------------------------------------------------



(c)
by ENDO, by written notice on or after the Launch in the Territory of a Generic
Diclofenac Product;

(d)
by ENDO, by written notice given on or after the Launch in the Territory of an
OTC Equivalent Product that does not result in the declassification of the
Licensed Product as an Rx Product (i) by NOVARTIS or its Affiliates, or (ii) by
any Third Party, if, in the case of (ii), (I) at the expiration of the OTC
Launch Six Month Reference Period, Net Sales of the Licensed Product have
declined, as compared to Net Sales during the six month period before such
Launch, by twenty five percent (25%) or more, or (II) at the expiration of
either of the OTC Launch Three Month Reference Periods, Net Sales for such OTC
Launch Three Month Reference Period have declined, as compared to Net Sales
during the three calendar month period before such Launch, by twenty five
percent (25%) or more, or if at the last day of the OTC Launch Three Month
Reference Period, the number of “covered lives” eligible for third party
reimbursement in respect to purchases of Licensed Product as referenced by the
Managed Markets Information Service in its most recent report have declined by
twenty five percent (25%) or more as compared to the number of “covered lives”
immediately prior to such Launch;

(e)
by ENDO in the event that, following the Regulatory Exclusivity Period, Net
Sales in any Agreement Semester are less than $25,000,000;

(f)
by NOVARTIS, by written notice given on or after the Launch in the Territory of
an OTC Equivalent Product by NOVARTIS, its Affiliates or any Third Party that
does not result in the declassification of the Licensed Product as an Rx
Product, following which Net Sales in any Agreement Semester are less than
$25,000,000;

(g)
by ENDO in the event that (i) the Licensed Product becomes subject to a
validated safety signal of significant concerns regarding patient safety with
respect to the Licensed Product, or (ii) either Party receives notice from a
Governmental Authority, independent review committee, data safety monitoring
board or another similar clinical trial or post-marketing monitoring body
concluding significant concern regarding a patient safety issue with respect to
the Licensed Product, in the case of (i) or (ii) which would reasonably be
expected to seriously impact the long-term viability of the Licensed Product;

(h)
by either Party, if the other Party becomes incapable, for a period of one
hundred and eighty (180) days, of performing any of its material obligations
under this Agreement because of Force Majeure, despite such adversely affected
Party’s commercially reasonable efforts to perform;

(i)
by either Party, if the other Party commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or similar official of it or of any substantial part of
its property, or shall consent to any such relief or


56

--------------------------------------------------------------------------------



to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;
(j)
by either Party, if the other Party has an involuntary case or other proceeding
commenced against it seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding remains undismissed
and unstayed for a period of ninety (90) days; or an order for relief is entered
against such Party under applicable bankruptcy Laws as now or hereafter in
effect;

(k)
by either Party, if the other Party is unable to pay its debts as they become
due, has explicitly or implicitly suspended payment of any debts as they become
due (except debts contested in good faith), or if the creditors of such Party
have taken over its management; and

(l)
by ENDO after the Initial Term, upon one hundred eighty (180) days’ prior
written notice to NOVARTIS.

17.4
Survival of Obligations. Notwithstanding any expiration or termination of this
Agreement, (a) neither NOVARTIS nor ENDO shall be relieved of any liabilities or
obligations incurred by such Party prior to such termination, (b) Sections 2.3,
4.4(c) (with respect to any shortfall in minimum Details prior to expiration or
termination and ENDO’s right to recoup any overpayment in the event that any
such shortfall has been satisfied in accordance with this Agreement), 5 (to the
extent applicable to Section 17.5(b)), 5.10 (with respect to each Party’s
reporting obligations with respect to matters occurring prior to the expiration
or termination), 6.1 through 6.4, 7.2(a) (to the extent applicable to Section
17.5(b)), 8.1(b) and (c) (solely with respect to NOVARTIS’ switch rights and
access to data from clinical studies), 9.2, 11, 12, 14, 15, 17.4, 17.5, 17.6, 18
(only insofar as such Section relates to the obligations of the Parties prior to
such termination or expiration), 19 and 20 shall survive any expiration or
termination of this Agreement, and (c) in the event that this Agreement is
terminated by NOVARTIS under Section 17.3(a) or (b), then Section 10.2
(Non-Compete) shall survive in respect to ENDO for the balance of the Initial
Term.

17.5
Effect of Expiration or Termination.

(a)
General. Notwithstanding any other rights or obligations a Party or its
Affiliates may have under this Agreement or under Law, except as otherwise
provided herein, upon expiration or termination of this Agreement, all rights
and licenses granted by NOVARTIS to ENDO and its Affiliates and all rights and
licenses granted by ENDO to NOVARTIS and its Affiliates hereunder shall
terminate and revert to the Party granting such rights and all of the Parties’
obligations under this Agreement shall, except as specifically provided in
Section 17.4 or 17.5, cease, terminate and be of


57

--------------------------------------------------------------------------------



no further force and effect from and after the effective date of expiration or
termination. The Parties and their Affiliates shall cooperate in informing
relevant Governmental Authorities of the cessation of ENDO’s activities in
relation to the Licensed Product. In addition, the Parties shall, and shall
ensure that their respective Affiliates, promptly return or destroy (subject to
written certification of the latter) to the other Party all written Confidential
Information, and all copies thereof (except one copy which may be kept for
record-keeping purposes only), belonging to such other Party.
(b)
Supply Obligations. Following expiration or termination of this Agreement, ENDO
shall continue to be responsible for all returns, rebates, refunds, chargebacks,
open purchase orders, any applicable disposal costs and other payments or
obligations in respect of Licensed Product sold during the Term of this
Agreement. Subject to the terms and conditions of this Agreement, including
Section 5, NOVARTIS shall provide sufficient Licensed Product to ENDO in order
to allow ENDO to meet the requirements of all open purchase orders. For a period
of up to six (6) months following expiration or termination of this Agreement,
to the extent permitted by applicable Law, ENDO shall be permitted to sell
Licensed Product, subject to paying royalties under Section 7.2(a), to fulfill
such open purchase orders and otherwise to sell off its inventory, including
that purchased pursuant to the next sentence. In addition, upon the written
request of NOVARTIS made within thirty (30) days of the expiration of the Term,
ENDO shall purchase from Novartis (i) all Licensed Product then held in
inventory by NOVARTIS or its Affiliates for sale in the Territory, at the price
set forth in Section 5.9(a) and (ii) all raw materials and other components held
in inventory by NOVARTIS or its Affiliates for use in connection with the
manufacture of Licensed Product for sale in the Territory, at cost, to the
extent such items relate to binding purchase orders from customers and
reasonable levels of safety stock.

(c)
Assignment of CSO. To the extent requested by NOVARTIS, ENDO shall cause any
contracts with approved Contract Sales Organizations to be assigned to NOVARTIS
effective upon expiration or termination of this Agreement and shall provide
full transition cooperation to NOVARTIS.

17.6
Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Section 17 are in addition to any other relief
and remedies available to either Party at law in equity or otherwise.



SECTION 18
INSURANCE
18.1
ENDO and NOVARTIS shall each at its own expense obtain and maintain insurance of
the type and amount described in this Section 18. Neither Party shall do or omit
to do any act, matter or thing which could prejudice or render voidable any such
insurance. The insurance obligations hereunder may be met by a program of
self-insurance.


58

--------------------------------------------------------------------------------



The Parties agree that each will maintain during the performance of this
Agreement the following insurance in amounts no less than that specified for
each type:


(a)
General liability insurance with combined limits of not less than $1,000,000 per
occurrence and $1,000,000 per accident for bodily injury, including death and
property damage;

(b)
Worker’s compensation and disability insurance in the amount required by the Law
of the State in which the Party’s employees are located and employers liability
insurance with limits of not less than $1,000,000 per occurrence;

(c)
Auto liability insurance with combined limits of not less than $1,000,000 per
occurrence and $1,000,000 per accident for bodily injury, including death and
property damage; and

(d)
Excess liability insurance with combined limits of not less than $3,000,000 per
occurrence and $3,000,000 per accident for bodily injury, including death and
property damage.

Each Party will provide to the other Party evidence of its insurance and not
less than thirty (30) days prior written notice of any cancellation of its
coverage or reduction in coverage from the requirements stated herein.




SECTION 19
NON-SOLICITATION OF EMPLOYEES
19.1
Non-Solicitation of Employees. During the Term of this Agreement, and for a
period of one (1) year following the expiration or termination thereof, NOVARTIS
AG, NOVARTIS, ENDO and ENDO’s Affiliates shall not, directly or indirectly,
recruit or solicit any employee of the other Party or its Affiliates with whom
such Party has (i) come into contact with, (ii) learned of, or (iii) interacted
with, in each case in connection with activities undertaken in connection with
this Agreement, without the prior written consent of the other Party, except
pursuant to general solicitation not targeted at such employees.



SECTION 20
MISCELLANEOUS
20.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the Laws of the State of New York, without regard to the conflict of laws
principles thereof.

20.2
Jurisdiction. Any disputes between the Parties relating to this Agreement shall
be subject to the exclusive jurisdiction and venue of the federal courts located
in the Southern District of New York (without restricting any right of appeal),
and the Parties hereby waive any


59

--------------------------------------------------------------------------------



objection which they may have now or hereafter to the laying of venue of any
proceedings in such courts and to any claim that such proceedings have been
brought in an inconvenient forum, and further agree that a judgment or order in
any such proceedings shall be binding upon each of them and may be enforced in
the courts of any other jurisdiction.
20.3
Waiver. Waiver by a Party of a breach hereunder by the other Party shall not be
construed as a waiver of any succeeding breach of the same or any other
provision. No delay or omission by a Party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

20.4
Notices. All notices required or permitted hereunder shall be given in writing
and sent by confirmed facsimile transmission, or mailed postage prepaid by
certified or registered mail (return receipt requested), or sent by a nationally
recognized express courier service, or hand-delivered at the following address:

If to NOVARTIS AG:


Novartis, AG
Lichtstrasse 35
CH-4056 Basel
Switzerland
Facsimile: 41 61 3247826
Attention: General Counsel


With a copy to:


Novartis Consumer Health, Inc.
200 Kimball Drive
Parsippany, NJ 07054-0622
Facsimile: (973) 503-8450
Attention: General Counsel


If to NOVARTIS:


Novartis Consumer Health, Inc.
200 Kimball Drive
Parsippany, NJ 07054-0622
Facsimile: 973-503-8458
Attention: General Counsel



60

--------------------------------------------------------------------------------



With a copy to:


Novartis Consumer Health, Inc.
200 Kimball Drive
Parsippany, NJ 07054-0622
Facsimile: (973) 503-8450
Attention: General Counsel


If to ENDO:


ENDO Pharmaceuticals Inc.
100 Endo Boulevard
Chadds Ford, PA 19317
Attention: Chief Legal Officer
FAX (610) 558-9684


All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.


20.5
Entire Agreement; Confidentiality Agreement. This Agreement (including the
Exhibits and Schedules) contains the complete understanding of the Parties with
respect to the subject matter hereof and supersedes all prior understandings and
writings relating to the subject matter hereof. The Parties acknowledge and
agree that, as of the Execution Date, all Confidential Information disclosed by
a Party or its Affiliates pursuant to the Confidentiality Agreement between the
Parties dated December 6, 2007 shall be included in the Confidential Information
subject to this Agreement and such Confidentiality Agreement shall terminate and
have no further force or effect as between the Parties or their Affiliates;
provided, that the foregoing shall not relieve any Person of any right or
obligation accruing under the Confidentiality Agreement prior to the Execution
Date.

20.6
Amendments. No provision in this Agreement shall be supplemented, deleted,
amended or waived except in a writing executed by NOVARTIS and ENDO.

20.7
Headings. Headings in this Agreement are for convenience of reference only and
shall not be considered in construing this Agreement.

20.8
Severability. If any provision of this Agreement is held unenforceable by a
court or tribunal of competent jurisdiction because it is invalid or conflicts
with any Law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. The Parties shall negotiate a substitute
provision that, to the extent possible, accomplishes the original business
purpose of the Parties.

20.9
Assignment. Except as otherwise expressly provided herein, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.


61

--------------------------------------------------------------------------------



Notwithstanding the first sentence of this Section 20.9, either Party may assign
this Agreement (i) to any Affiliate of such Party or (ii) to any other Person
who acquires all or substantially all of the business of the assigning Party by
merger, sale of assets or otherwise, provided, that, the Affiliate or acquiring
Person affirmatively assumes and agrees in writing to perform and comply with
all of the obligations of such Party under this Agreement as they apply to such
Party and its Affiliates, and in the case of (ii) only provides a copy thereof
to the other Party upon consummation of such transaction. The assigning Party
shall remain liable hereunder notwithstanding any such assignment. Any attempted
assignment in violation hereof shall be void.
20.10
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

20.11
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

20.12
Third-Party Beneficiaries. Except as expressly provided in Section 15.1, none of
the provisions of this Agreement shall be for the benefit of or enforceable by
any Third Party including any creditor of any Party hereto. No such Third Party
shall obtain any right under any provision of this Agreement or shall by reason
of any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against any Party hereto.

20.13
Relationship of the Parties; Tax Treatment. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other except as expressly provided in this Agreement. Neither
NOVARTIS nor ENDO shall have any responsibility for the hiring, termination or
compensation of the other Party’s employees or for any employee compensation or
benefits of the other Party’s employees. No employee or representative of a
Party shall have any authority to bind or obligate the other Party to this
Agreement for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s approval.
For all purposes, and notwithstanding any other provision of this Agreement to
the contrary, ENDO’s legal relationship under this Agreement to NOVARTIS shall
be that of independent contractor. Nothing in this Agreement shall be construed
to establish a relationship of partners or joint venturers. This Agreement shall
not be construed, nor will either Party construe it, as a partnership for tax
purposes.

20.14
Specific Performance. Each of the Parties acknowledges and agrees that the other
Party may be damaged irreparably in the event any of the provisions of this
Agreement are not performed in all material respects or otherwise are breached.
Accordingly, and notwithstanding anything herein to the contrary, each of the
Parties agrees that the other Party will be entitled to injunctive relief to
prevent breaches of the provisions of this Agreement, and/or to enforce
specifically this Agreement and the terms and provisions hereof, in any action
instituted in any court or tribunal having jurisdiction over the Parties and the
matter, without posting any bond or other security, and that such injunctive
relief


62

--------------------------------------------------------------------------------



shall be in addition to any other remedies to which such Party may be entitled,
at law or in equity.
20.15
Further Assurances and Actions. Each of the Parties hereto, upon the request of
the other Party hereto, shall, without further consideration, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effectuate
any of the provisions of this Agreement.

20.16
LIMITATION OF DAMAGES. IN NO EVENT SHALL ENDO OR NOVARTIS BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS)
SUFFERED BY THE OTHER PARTY, EXCEPT FOR ANY SUCH DAMAGES PAID TO A THIRD PARTY
AS PART OF A THIRD-PARTY CLAIM, PROVIDED, THAT THE FOREGOING SHALL NOT PRECLUDE
A PARTY FROM SEEKING ANY SUCH DAMAGES RESULTING FROM FRAUD (INCLUDING ANY
WILLFUL MISREPRESENTATION, WILLFUL MISCONDUCT OR WILLFUL CONCEALMENT BY A PARTY)
AND/OR WILLFUL BREACH.

[Remainder of page intentionally left blank]
 



63

--------------------------------------------------------------------------------

CONFIDENTIAL
3/3/2008

IN WITNESS WHEREOF, NOVARTIS AG, NOVARTIS and ENDO have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
                    
NOVARTIS, AG
 
 
 
 
 
 
 
 
By:
/s/
Peter Rupprecht
 
Name:
Peter Rupprecht
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
By:
/s/
Paul David Burns
 
Name:
Paul David Burns
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
NOVARTIS CONSUMER HEALTH, INC.
 
 
 
 
 
 
 
 
By:
/s/
Larry P. Allgaier
 
Name:
Larry P. Allgaier
 
Title:
OTC CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
ENDO PHARMACEUTICALS INC.
 
 
 
 
 
 
 
 
By:
/s/
Nancy J. Wysenski
 
Name:
Nancy J. Wysenski
 
Title:
Chief Operating Officer
 















[Signature Page to License and Supply Agreement]

1